

COMPUTER SCIENCES CORPORATION
DEFERRED COMPENSATION PLAN
AND SUMMARY PLAN DESCRIPTION


Amended and Restated Effective as of December 31, 2012









Deferred Compensation Plan

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
PART A
ARTICLE I - DEFINITIONS
Section 1.1 - General
................................................................
3

Section 1.2 - Administrator
.......................................................    3
Section 1.3 - Board
..................................................................    3
Section 1.4 - Change in Control
.................................................    3
Section 1.5 - Chief Executive Officer
..........................................    4
Section 1.6 - Code
...................................................................    4
Section 1.7 - Committee
...........................................................    4
Section 1.8 - Company
.............................................................    4
Section 1.9 - Delegate
............................................................    4
Section 1.10 - Eligible Key Executive
...........................................    4
Section 1.11 - Employee
............................................................    4
Section 1.12 - ERISA
.................................................................    5
Section 1.13 - Exchange Act
......................................................    5
Section 1.14 - Hardship
.............................................................    5
Section 1.15 - Part A Account
......................................................    5
Section 1.16 - Part A Deferred Compensation ............................    5
Section 1.17 - Part A Election Form
............................................    5
Section 1.18 - Part A Participant
.................................................    6
Section 1.19 - Partial First Plan Year
............................................    6
Section 1.20 - Payday
................................................................    6
Section 1.21 - Plan Year
.............................................................    6
Section 1.22 - Qualified Bonus
....................................................    6
Section 1.23 - Qualified Salary
....................................................    6
Section 1.24 - Retirement
...........................................................    6
Section 1.25 - Section 401(a)(17) Limitation
.................................    6
Section 1.26 - Separation from Service
........................................    7
ARTICLE II - ELIGIBILITY
Section 2.1 - Requirements for Participation .................................
7

Section 2.2 - Deferral Election Procedure
.....................................    7
Section 2.3 - Content of Part A Election Form
...............................    8
ARTICLE III - PARTICIPANTS' DEFERRALS
Section 3.1 - Deferral of Qualified Bonus and
Qualified Director Compensation ............................
8

Section 3.2 - Deferral for Partial First Plan Year
............................    9
Section 3.3 - Deferral for Qualified Salary ..........……….................    9

i
Deferred Compensation Plan

--------------------------------------------------------------------------------



ARTICLE IV - DEFERRED COMPENSATION ACCOUNTS
Section 4.1 - Part A Deferred Compensation Accounts .................
10

Section 4.2 - Crediting of Part A Deferred Compensation ..............    10
Section 4.3 - Crediting of Earnings
..............................................    10
Section 4.4 - Applicability of Part A Account Values
......................    11
Section 4.5 - Vesting of Part A Deferred Compensation Accounts .    11
Section 4.6 - Assignments, Etc. Prohibited
...................................    11
ARTICLE V - DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
Section 5.1 - Distributions upon a Key Executive's Retirement and
a Nonemployee Director's Separation from Service .
12

Section 5.2 - Distributions upon a Key Executive's
Pre-Retirement Separation from Service .................
12

Section 5.3 - Distributions upon a Part A Participant's Death ........    13
Section 5.4 - Optional Distributions
..............................................    13
Section 5.5 - Applicable Taxes
....................................................    14
ARTICLE VI - WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
Section 6.1 - Hardship Distributions from Part A Accounts ............    14
Section 6.2 - Elective Distributions after a Change in Control ........    14
Section 6.3 - Other Elective Distributions
...................................    15
Section 6.4 - Payment of
Withdrawals...........................................    15
Section 6.5 - Effect of
Withdrawals...............................................    15
Section 6.6 - Applicable Taxes
…................................................    15
ARTICLE VII - ADMINISTRATIVE PROVISIONS
Section 7.1 - Administrator's Duties and Powers ..........................    16
Section 7.2 - Limitations Upon Powers
........................................    16
Section 7.3 - Final Effect of Administrator Action
..........................    16
Section 7.4 - Delegation by
Administrator.....................................    17
Section 7.5 - Indemnification by the Company; Liability Insurance .    17
Section 7.6 - Recordkeeping
.......................................................    17
Section 7.7 - Statement to Part A Participants
..............................    18
Section 7.8 - Inspection of Records
.............................................    18
Section 7.9 - Identification of Fiduciaries
......................................    18
Section 7.10 -Procedure for Allocation of Fiduciary Responsibilities.    18
Section 7.11- Claims Procedure
...................................................    18
Section 7.12- Conflicting Claims
..................................................    20
Section 7.13- Service of Process
.................................................    21
ARTICLE VIII - MISCELLANEOUS PROVISIONS
Section 8.1 - Termination of Part A of the Plan ..................….......
21


ii
Deferred Compensation Plan

--------------------------------------------------------------------------------



Section 8.2 - Limitation on Rights of Part A Participants ...............
21

Section 8.3 - Consolidation or Merger; Adoption of Plan by
Other Companies ................................………...........
22

Section 8.4 - Errors and Misstatements
........................................    22
Section 8.5 - Payment on Behalf of Minor, Etc.
.............................    22
Section 8.6 - Amendment of Plan
................................................    22
Section 8.7 - Funding
..........................................…….................    23
Section 8.8 - Governing Law
......................................................    23
Section 8.9 - Pronouns and Plurality
............................................    24
Section 8.10 - Titles
...................................................................    24
Section 8.11 - References
...........................................................    24


PART B
ARTICLE IX - DEFINITIONS
Section 9.1 - General
................................................................
25

Section 9.2 - Administrator
.......................................................    25
Section 9.3 - Board
..................................................................    25
Section 9.4 - Change in Control
.................................................    25
Section 9.5 - Chief Executive Officer
..........................................    25
Section 9.6 - Code
...................................................................    25
Section 9.7 - Committee
...........................................................    26
Section 9.8 - Company
.............................................................    26
Section 9.9 - Delegate
............................................................    26
Section 9.10 - Disability
............................................................    26
Section 9.11 - Eligible Key Executive
...........................................    26
Section 9.12 - Employee
............................................................    26
Section 9.13 - ERISA
.................................................................    26
Section 9.14 - Exchange Act
......................................................    26
Section 9.15 - Hardship
.............................................................    26
Section 9.16 - Part B Account
......................................................    27
Section 9.17 - Part B Deferred Compensation ............................    27
Section 9.18 - Part B Distribution Election
....................................    27
Section 9.19 - Part B Election Form
............................................    27
Section 9.20 - Part B Participant
.................................................    27
Section 9.21 - Payday
................................................................    28
Section 9.22 - Performance-Based Compensation .....................    28
Section 9.23 - Plan Year
.............................................................    28
Section 9.24 - Predecessor Plan
..................................................    28
Section 9.25 - Qualified Annual Bonus
........................................    28
Section 9.26 - Qualified Director Compensation ...........................    28
Section 9.27 - Qualified Quarterly Bonus
.....................................    28
Section 9.28 - Qualified Salary
....................................................    28

iii
Deferred Compensation Plan

--------------------------------------------------------------------------------



Section 9.29 - Retirement
...........................................................    29
Section 9.30 - Section 401(a)(17) Limitation
.................................    29
Section 9.31 - Separation from Service
........................................    29
Section 9.32 - Specified Employee
..............................................    29
ARTICLE X - ELIGIBILITY
Section 10.1 - Requirements for Participation .................................
29

Section 10.2 - Deferral Election Procedure
.....................................    29
Section 10.3 - Content of Part B Election Form
...............................    30
ARTICLE XI - PARTICIPANTS' DEFERRALS
Section 11.1 - Deferral of Qualified Annual Bonus............................
30

Section 11.2 - Deferral for Qualified Salary, Qualified Director
Compensation and Qualified Quarterly Bonus .....
31

ARTICLE XII - DEFERRED COMPENSATION ACCOUNTS
Section 12.1 - Part B Deferred Compensation Accounts ................
32

Section 12.2 - Crediting of Part B Deferred Compensation ............    32
Section 12.3 - Crediting of Earnings
..............................................    32
Section 12.4 - Applicability of Part B Account Values
......................    33
Section 12.5 - Vesting of Part B Deferred Compensation Accounts     34
Section 12.6 - Assignments, Etc. Prohibited
...................................    34
ARTICLE XIII - DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
Section 13.1 - Distributions upon a Key Executive's Retirement and
a Nonemployee Director's Separation from Service.
34

Section 13.2 - Distributions upon a Key Executive's
Pre-Retirement Separation from Service ................
35

Section 13.3 - Distributions upon a Part B Participant's Death .....    35
Section 13.4 - Distributions upon a Part B Participant's Disability .    37
Section 13.5 - Distributions upon a Change in Control .................    38
Section 13.6 - Optional Distributions
.............................................    38
Section 13.7 - Required Delay in Payments to
Certain Part B Participants .....................................
39

Section 13.8 - Ordering of Distribution Elections
..........................    39
Section 13.9 - Timing of Distribution Elections for Certain
Section 409A Deferrals............................................
40

Section 13.10 - Applicable Taxes
..................................................    40
ARTICLE XIV - WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
Section 14.1 - Hardship Distributions from Part B Accounts ..........    40
Section 14.2 - Withdrawals to Pay Employment Taxes .................    40

iv
Deferred Compensation Plan

--------------------------------------------------------------------------------



Section 14.3 - Withdrawals Upon Amounts Becoming
Subject to Section 409A .......................................
41

Section 14.4 - Payment of
Withdrawals.........................................    41
Section 14.5 - Effect of
Withdrawals...............................................    41
Section 14.6 - Applicable Taxes
…................................................    41
ARTICLE XV - ADMINISTRATIVE PROVISIONS
Section 15.1 - Administrator's Duties and Powers
..........................    42
Section 15.2 - Limitations Upon Powers
........................................    42
Section 15.3 - Final Effect of Administrator Action
..........................    42
Section 15.4 - Delegation by
Administrator.....................................    43
Section 15.5 - Indemnification by the Company; Liability Insurance     43
Section 15.6 - Recordkeeping
.......................................................    43
Section 15.7 - Statement to Part B Participants
..............................    44
Section 15.8 - Inspection of Records
.............................................    44
Section 15.9 - Identification of Fiduciaries
......................................    44
Section 15.10-Procedure for Allocation of Fiduciary Responsibilities    44
Section 15.11- Claims Procedure
...................................................    44
Section 15.12- Conflicting Claims
..................................................    46
Section 15.13- Service of Process
.................................................    47
ARTICLE XVI - MISCELLANEOUS PROVISIONS
Section 16.1 - Termination of Part B of the Plan ..................….......
47

Section 16.2 - Limitation on Rights of Part B Participants ...............
48

Section 16.3 - Consolidation or Merger; Adoption of Plan by
Other Companies ................................………...........
48

Section 16.4 - Errors and Misstatements
........................................    48
Section 16.5 - Payment on Behalf of Minor, Etc.
.............................    49
Section 16.6 - Amendment of Plan
................................................    49
Section 16.7 - Funding
..........................................…….................    49
Section 16.8 - Governing Law
......................................................    50
Section 16.9 - Pronouns and Plurality
............................................    50
Section 16.10 - Titles
...................................................................    50
Section 16.11 - References
...........................................................    48


PART C
ARTICLE XVII - DEFINITIONS
Section 17.1 - General
51

Section 17.2 - Compensation
51

Section 17.3 - Deferral Period
51

Section 17.4 - Earnings
51


v
Deferred Compensation Plan

--------------------------------------------------------------------------------



Section 17.5 - Eligible Key Executive
52

Section 17.6 - Part C Account
52

Section 17.7 - Part C Deferred Compensation
53

Section 17.8 - Part C Distribution Election
53

Section 17.9 - Part C Election Form
53

Section 17.10 - Part C Participant
53



ARTICLE XVIII - ELIGIBILITY
Section 18.1 – Requirements for Participation
53

Section 18.2 – Deferral Election Procedure ...............
53

Section 18.3 - Content of Part C Election Form
54



ARTICLE XIX - PARTICIPANTS’ DEFERRALS
Section 19.1 – Deferral of Compensation
54

Section 19.2 - Defaults in Event of Incomplete or Inaccurate
Deferral Documentation
55



ARTICLE XX - DEFERRED COMPENSATION ACCOUNTS
Section 20.1 – Part C Deferred Compensation Accounts
56

Section 20.2 – Crediting of Part C Deferred Compensation ........
56

Section 20.3 – Crediting of Earnings
57

Section 20.4 - Applicability of Part C Account Values
57

Section 20.5 - Vesting of Part C Account Values
57

Section 20.6 - Assignments, Etc. Prohibited
57





ARTICLE XXI – DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNTS
Section 21.1 - Retirement Accounts
58

Section 21.2 - In-Service Account ...............
58

Section 21.3 - Death Benefits
59

Section 21.4 - Change in Control
59

Section 21.5 - Hardship Distributions
59

Section 21.6 - Disability Distributions
60

Section 21.7 - Required Delay in Payments to Certain
Part C Participants        60
Section 21.8 - Form of Payment
60

Section 21.9 - Small Account
61

Section 21.10 - Applicable Taxes
61

Section 21.11 - Payments to Pay Employee Taxes
61

Section 21.12 - Payments Upon Amounts Becoming Subject to
Section 409A of the code
61

Section 21.13 - Payment of Withdrawals ....................................
61


vi
Deferred Compensation Plan

--------------------------------------------------------------------------------



Section 21.14 – Effect of Withdrawals ........................................
62

Section 21.15 - Payments to Guardian
62

Section 21.16 - Effect of Payment
62



ARTICLE XXII - BENEFICIARY DESIGNATION
Section 22.1 - Beneficiary Designation
63

Section 22.2 - Change Beneficiary ...............
63

Section 22.3 - No Beneficiary Designation
63

Section 22.4 - Effect of Payment
63



APPENDIX A – NOTIONAL INVESTMENT OPTIONS .........................    65


APPENDIX B – SUMMARY PLAN INFORMATION ................................    66



vii
Deferred Compensation Plan

--------------------------------------------------------------------------------




COMPUTER SCIENCES CORPORATION
DEFERRED COMPENSATION PLAN


As Amended and Restated Effective as of December 31, 2012
Computer Sciences Corporation, a Nevada corporation, by resolution of its Board
of Directors dated August 14, 1995, adopted the Computer Sciences Corporation
Deferred Compensation Plan (the “Plan”), which constituted a complete amendment
and restatement of the Computer Sciences Corporation Nonqualified Deferred
Compensation Plan (the “Predecessor Plan”), effective as of September 30, 1995,
for the benefit of its Nonemployee Directors, as defined below, and certain of
its Key Executives, as defined below.
The Plan was amended and restated effective as of February 2, 1998, as of August
13, 2001, as of December 9, 2002, as of August 11, 2003, as of January 1, 2005
(the “2005 Restatement”), as of October 28, 2007, and as of December 3, 2007
(the “2007 Restatement”). The Plan is hereby amended and restated effective as
of December 31, 2012 (the “2012 Restatement”).
The 2007 Restatement was intended to reflect the provisions of new Section 409A
of the Code (as defined below) and the regulations and other Treasury Department
guidance promulgated thereunder (“Section 409A”), and shall be interpreted
accordingly. The 2007 Restatement applied to (A) “amounts deferred” (within the
meaning of Section 409A) by Key Executives in taxable years beginning after
December 31, 2004 and ending (i) in the case calendar year deferrals, on
December 31, 2012, or (ii) in the case of fiscal year deferrals, on March 31,
2013, and any earnings thereon and (B) amounts deferred by Nonemployee Directors
in taxable years beginning both before and after December 31, 2004 and ending on
December 31, 2012, and any earnings thereon (collectively, “2005-2012
Deferrals”). The provisions of the Plan in existence prior to the 2005
Restatement shall continue to govern “amounts deferred” (within the meaning of
Section 409A) by Key Executives that were earned in taxable years beginning
before January 1, 2005, and any earnings thereon (collectively, “Grandfathered
Deferrals”). The 2012 Restatement adds Part C, which applies to “amounts
deferred” (within the meaning of Section 409A) by Key Executives and Nonemployee
Directors that were earned in taxable years beginning after December 31, 2012
(in the case of Key Executives, exclusive of amounts deferred on or about March
31, 2013 in accordance with a deferral election made prior to January 1, 2012),
and any earnings credited under the Plan for periods on or after January 1, 2013
(“Post-2012 Deferrals).
As such, Part A of the Plan is applicable solely to Grandfathered Deferrals,
Part B of the Plan is applicable solely to 2005-2012 Deferrals, and Part C of
the Plan is applicable solely to Post-2012 Deferrals; provided, however, that
earnings for periods on or after January 1, 2013 on Part A, Part B and Part C
Account balances shall be determined under

1

--------------------------------------------------------------------------------




the 2012 Restatement. Post-2012 Deferrals and 2005-2012 Deferrals are intended
to comply in all respects with Section 409A (“Section 409A Deferrals”).
The Plan shall constitute two separate plans, one for the benefit of Nonemployee
Directors (the “Nonemployee Director Plan”) and one for the benefit of Key
Executives (the “Key Executive Plan”). The Key Executive Plan is a nonqualified
deferred compensation plan which is unfunded and is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, as defined below. The Nonemployee Director Plan is not
subject to ERISA. This document is also intended to constitute the Summary Plan
Description for the Plan. For purposes of the Plan, the term “Key Executive”
shall mean any Employee of the Company who is an officer or other key executive
of the Company and who qualifies as a “highly compensated employee or management
employee” within the meaning of Title I of ERISA, and the term “Nonemployee
Director” shall mean a member of the Board who is not an Employee.

2

--------------------------------------------------------------------------------




PART A
Part A of the Plan is applicable and effective with respect to Grandfathered
Deferrals.


ARTICLE I
DEFINITIONS
Section 1.1 General
In addition to the terms defined in the preamble to the Plan, whenever the
following terms are used in Part A of the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
Section 1.2 Administrator
“Administrator” shall mean Computer Sciences Corporation, acting through its
Chief Executive Officer, except that if the Chief Executive Officer has
appointed a Delegate under Section 7.4, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.
Section 1.3 Board
“Board” shall mean the Board of Directors of Computer Sciences Corporation. The
Board may delegate any power or duty otherwise allocated to the Administrator to
any other person or persons, including a Committee appointed under Section 7.4.
Section 1.4 Change in Control
“Change in Control” means, after September 30, 1995, (a) the acquisition by any
person, entity or group (as defined in Section 13(d)3 of the Exchange Act), as
beneficial owner, directly or indirectly, of securities of Computer Sciences
Corporation representing twenty percent (20%) or more of the combined voting
power of the then outstanding securities of Computer Sciences Corporation, (b) a
change during any period of two (2) consecutive years of a majority of the Board
as constituted as of the beginning of such period, unless the election of each
director who was not a director at the beginning of such period was approved by
vote of at least two-thirds of the directors then in office who were directors
at the beginning of such period, (c) a sale of substantially all of the property
and assets of Computer Sciences Corporation, (d) a merger, consolidation,
reorganization or other business combination to which Computer Sciences
Corporation is a party and the consummation of which results in the outstanding
voting securities of Computer Sciences Corporation being exchanged for or
converted into cash, property and/or securities not issued by Computer Sciences
Corporation, (e) a merger, consolidation, reorganization or other business
combination to which the Company is a party and the consummation of which does
not result in the outstanding voting securities of the Company being exchanged
for or converted into cash, property and/or securities not issued by the
Company, provided

3

--------------------------------------------------------------------------------




that the outstanding voting securities of the Company immediately prior to such
business combination (or, if applicable, the securities of the Company into
which such voting securities are converted as a result of such business
combination) represent less than 50% of the voting power of the Company
immediately following such business combination, or (f) any other event
constituting a change in control of Computer Sciences Corporation for purposes
of Schedule 14A of Regulation 14A under the Exchange Act.
Section 1.5 Chief Executive Officer
“Chief Executive Officer” shall mean the Chief Executive Officer of Computer
Sciences Corporation.
Section 1.6 Code
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations thereunder.
Section 1.7 Committee
“Committee” shall mean the Committee, if any, appointed in accordance with
Section 7.4.
Section 1.8 Company
“Company” shall mean Computer Sciences Corporation and all of its affiliates,
and any entity which is a successor in interest to Computer Sciences Corporation
and which continues Part A of the Plan under Section 8.3(a).
Section 1.9 Delegate
“Delegate” shall mean the Delegate, if any, appointed in accordance with Section
7.4.
Section 1.10 Eligible Key Executive
“Eligible Key Executive” shall mean any Key Executive who has been designated as
eligible to participate in Part A of the Plan with respect to any Plan Year
beginning before January 1, 2005 by the Chief Executive Officer.
Section 1.11 Employee
“Employee” shall mean any person who renders services to the Company in the
status of an employee as that term is defined in Code Section 3121(d), including
officers but not including directors who serve solely in that capacity.



4

--------------------------------------------------------------------------------






Section 1.12 ERISA
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with regulations thereunder.
Section 1.13 Exchange Act
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Section 1.14 Hardship
(a)    “Hardship’ of a Part A Participant, shall mean an unforeseeable emergency
which constitutes a severe financial hardship resulting from any one or more of
the following:
(i)    sudden and unexpected illness or accident of the Part A Participant or of
a dependent (as defined in Code Section 152(a)) of the Part A Participant;
(ii)    loss of the Part A Participant’s property due to casualty; or
(iii)    any other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the Part A Participant’s control.
(b)    Notwithstanding subsection(a) above, a financial need shall not
constitute a Hardship unless it is for at least $1,000.00 (or the entire
principal amount of the Part A Participant's Part A Accounts, if less).
(c)    Whether a Part A Participant has incurred a Hardship shall be determined
by the Administrator in its discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.
Section 1.15 Part A Account
“Part A Account” of a Part A Participant shall mean the Part A Participant's
individual deferred compensation account established for his or her benefit
under Article IV hereof.
Section 1.16 Part A Deferred Compensation
“Part A Deferred Compensation” of a Part A Participant shall mean the amounts
deferred by such Part A Participant under Article III of the Plan.
Section 1.17 Part A Election Form
“Part A Election Form” shall mean the form of election provided by the
Administrator to each Eligible Key Executive pursuant to Section 3.1 or Section
3.3.

5

--------------------------------------------------------------------------------




Section 1.18 Part A Participant
“Part A Participant” shall mean each Key Executive who elects to participate in
Part A of the Plan as provided in Article II and who defers Qualified Bonus or
Qualified Salary under Part A of the Plan. Each of such persons shall continue
to be a “Part A Participant” until they have received all benefits due under
Part A of the Plan.
Section 1.19 Partial First Plan Year
“Partial First Plan Year” shall mean that portion of the first Plan Year of the
Plan subject to its amendment and restatement effective as of
September 30, 1995, which shall begin on September 30, 1995 and end on
March 29, 1996.
Section 1.20 Payday
“Payday” of a Key Executive shall mean the regular and recurring established day
for payment of Qualified Salary to such Key Executive.
Section 1.21 Plan Year
“Plan Year” shall mean the fiscal year of the Company.
Section 1.22 Qualified Bonus
“Qualified Bonus” of a Key Executive shall mean the Key Executive's annual cash
bonus which may be payable to the Key Executive under the Computer Sciences
Corporation Annual Incentive Plan or such other bonus or incentive compensation
plan of the Company which may be designated from time to time by the
Administrator.
Section 1.23 Qualified Salary
“Qualified Salary” of a Key Executive shall mean the Key Executive’s gross base
salary which may be payable to the Key Executive on a Payday, including any
portion thereof payable in the form of sick pay, vacation pay, pay in lieu of
notice or jury pay, and determined before any exclusions, deductions or
withholdings therefrom,
Section 1.24 Retirement
“Retirement” shall mean, with respect to a Key Executive, a Separation from
Service of such Key Executive (a) on or after attainment of age sixty-two (62)
or (b) prior to attainment of age sixty-two (62) if the Chief Executive Officer
shall designate such Separation from Service as Retirement for purposes of Part
A of the Plan.

6

--------------------------------------------------------------------------------




Section 1.25 Section 401(a)(17) Limitation
“Section 401(a)(17) Limitation” with respect to a Key Executive’s Qualified
Salary for a Payday shall mean the amount equal to:
(a)    the annual compensation limit under Code Section 401(a)(17) in effect for
the calendar year in which such Payday occurs, divided by
(b)    the total number of Paydays in a year for which such Key Executive’s
gross base salary would be payable to such Key Executive, based on the regular
and recurring manner of payment for such Key Executive in effect on such Payday,
as determined by the Administrator.
Section 1.26 Separation from Service
“Separation from Service” of a Key Executive shall mean the termination of his
or her employment with the Company by reason of resignation, discharge, death or
Retirement. A leave of absence or sick leave authorized by the Company in
accordance with established policies, a vacation period or a military leave
shall not constitute a Separation from Service; provided, however, that failure
to return to work upon expiration of any leave of absence, sick leave, military
leave or vacation shall be considered a resignation effective as of the date of
expiration of such leave of absence, sick leave, military leave or vacation.


ARTICLE II
ELIGIBILITY
Section 2.1 Requirements for Participation
Any Eligible Key Executive shall be eligible to be a Part A Participant in the
Plan.
Section 2.2 Deferral Election Procedure
For each Plan Year, the Administrator shall provide each Eligible Key Executive
with a Part A Election Form on which such person may elect to defer his or her
Qualified Bonus and Qualified Salary under Article III, but only to the extent
such deferrals would qualify as Grandfathered Deferrals. Each such person who
elects to defer Qualified Bonus or Qualified Salary under Article III shall
complete and sign the Part A Election Form and return it to the Administrator.

7

--------------------------------------------------------------------------------




Section 2.3 Content of Part A Election Form
Each Part A Participant who elects to defer Qualified Bonus or Qualified Salary
under Part A of the Plan shall set forth on the Part A Election Form specified
by the Administrator:
(a)    the amount of Qualified Bonus to be deferred under Article III and the
Part A Participant’s authorization to the Company to reduce his or her Qualified
Bonus by the amount of the Part A Deferred Compensation,
(b)    in the case of a Part A Participant who is an Eligible Key Executive, the
amount of Qualified Salary to be deferred under Article III and the Part A
Participant’s authorization to the Company to reduce his or her Qualified Salary
by the amount of the Part A Deferred Compensation,
(c)    the length of time with respect to which the Part A Participant elects to
defer the Part A Deferred Compensation,
(d)    the method under which the Part A Participant’s Part A Deferred
Compensation shall be payable, and
(e)    such other information, acknowledgements or agreements as may be required
by the Administrator.


ARTICLE III
PARTICIPANTS' DEFERRALS
Section 3.1 Deferral of Qualified Bonus
(a)    Each Eligible Key Executive may elect to defer into his or her Part A
Account all or any portion of the Qualified Bonus which would otherwise be
payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question, but
only to the extent such deferrals would qualify as Grandfathered Deferrals. Such
election shall be made by the Eligible Key Executive by completing and
delivering to the Administrator his or her Part A Election Form for such Plan
Year no later than the last day of the next preceding Plan Year, except (i) with
respect to the Partial First Plan Year, in which case such election shall be
made not later than September 29, 1995, and (ii) with respect to a person who
first becomes an Employee during a Plan Year, which person may make such
election within 30 days after first becoming an Employee.
(b)    Any such election made by a Part A Participant to defer Qualified Bonus
shall be irrevocable and shall not be amendable by the Part A Participant,
except:

8

--------------------------------------------------------------------------------




(i)    as set forth in Sections 6.2 and 6.3 hereof; or
(ii)    in the event of a Hardship, a Part A Participant may terminate the Part
A Participant’s deferral election for the Plan Year in which the Hardship occurs
with respect to all Qualified Bonus which has not yet been deferred.
Section 3.2 Deferral for Partial First Plan Year
For the Partial First Plan Year, Part A Participants may defer any or all of the
Qualified Bonus which is earned by them after September 29, 1995 and before
March 30, 1996.
Section 3.3 Deferral of Qualified Salary
(a)    Each Eligible Key Executive may elect to defer into his or her Part A
Account all or a portion of the Qualified Salary which would otherwise be
payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question, but
only to the extent such deferrals would qualify as Grandfathered Deferrals. Such
Eligible Key Executive may elect to defer his or her Qualified Salary for such
Plan Year as follows:
(i)    such Eligible Key Executive may elect to defer all or any portion of the
amount by which his or her Qualified Salary exceeds the Section 401(a)(17)
Limitation, or
(ii)    such Eligible Key Executive may elect to defer all of the amount by
which his or her Qualified Salary exceeds the greater of: (A) the dollar amount
specified by such Eligible Key Executive under such election, or (B) the Section
401(a)(17) Limitation.
Such election shall be made by the Eligible Key Executive by completing and
delivering to the Administrator his or her Part A Election Form for such Plan
Year no later than the last day of the next preceding Plan Year. Notwithstanding
the foregoing, with respect to the period commencing on August 13, 2001 and
ending on March 29, 2002, an Eligible Key Executive may only elect to defer
Qualified Salary under this Section 3.3 if the Administrator designates such
Eligible Key Executive as eligible to make such deferrals. The Administrator
shall determine the manner in which such Eligible Key Executive’s deferral
election shall be made for the period described in the preceding sentence, and
an Eligible Key Executive’s deferral election shall be made within 30 days of
the designation of such Eligible Key Executive and shall only apply to Qualified
Salary which would otherwise be payable after such deferral election is made.
(b)    Any such election made by a Part A Participant to defer Qualified Salary
shall be irrevocable and shall not be amendable by the Part A Participant,
except:
(i)    as set forth in Section 6.2 and 6.3; or

9

--------------------------------------------------------------------------------




(ii)    in the event of Hardship, a Part A Participant may terminate the Part A
Participant’s deferral election for the Plan Year in which the Hardship occurs
with respect to all Qualified Salary which has not yet been deferred.


ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS
Section 4.1 Part A Deferred Compensation Accounts
The Administrator shall establish and maintain for each Part A Participant a
Part A Account to which shall be credited the amounts allocated thereto under
this Article IV and from which shall be debited the Part A Participant's
distributions and withdrawals under Articles V and VI.
Section 4.2 Crediting of Part A Deferred Compensation
Each Part A Participant’s Part A Account shall be credited with an amount which
is equal to the amount of the Part A Participant’s Qualified Bonus and Qualified
Salary which such Part A Participant has elected to defer under Article III at
the time such Qualified Bonus or Qualified Salary, whichever is applicable,
would otherwise have been paid to the Part A Participant.
Section 4.3 Crediting of Earnings
(a)Beginning on January 1, 2013 and for all periods thereafter subject to
amendment by the Board, earnings shall be credited to or charged against a
Participant’s Part A Account on each valuation date based on a rate equal to the
aggregate rate of return on the notional investment options offered under the
Plan and set forth in Appendix A hereof as selected by the Part A Participant.
Such rate of return shall be calculated by the Administrator based on the
individual actual rates of return of each underlying fund corresponding to the
notional investment option. Earnings shall be credited or charged against a
Participant’s Part A Account during periods in which such Participant has an
outstanding balance in such Account. The Administrator shall have the
responsibility to calculate the rate of return for a notional investment option
for any given period based on the actual return of the corresponding investment
fund, and such calculation shall be conclusive and binding on all interested
parties. The Administrator shall solicit the initial notional investment
election of Part A Participants with respect to one or more notional investment
options in which the Part A Participant wishes to notionally invest their Part A
Account. Part A Participants may be permitted to elect to change their initial
notional investment election in accordance with rules established by the
Administrator. The Administrator shall establish reasonable investment
procedures with respect to the notional investment options offered by the Plan
and Part A and Participants shall be required to comply with such procedures.
Such procedures shall include adequate disclosure of the Plan rules regarding
the provision of investment directions to the Administrator with respect

10

--------------------------------------------------------------------------------




to the Participant’s notional investment election and the transfer of Account
balances from one notional investment option to another. The Administrator shall
designate one of the notional investment options as the default investment
option in the event a Part A Participant fails to make an affirmative, timely
and effective investment election.
(b)Beginning on March 29, 2003 and until December 31, 2012, for each Plan Year
earnings shall be credited to each Part A Participant's Part A Account, at a
rate equal to the 120-month rolling average yield to maturity of the index
called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index” as of
December 31 of the preceding Plan Year, compounded annually.
(c)Beginning on September 30, 1995 and until March 28, 2003, for each Plan Year
earnings shall be credited to each Part A Participant's Part A Account, at a
rate equal to 120% of the 120-month rolling average yield to maturity on 10‑year
United States Treasury Notes as of December 31 of the preceding Plan Year,
compounded annually.
(d)Earnings shall be credited on such valuation dates as the Administrator shall
determine.
Section 4.4 Applicability of Part A Account Values
The value of each Part A Participant's Part A Account as determined as of a
given date under this Article, plus any amounts subsequently allocated thereto
under this Article and less any amounts distributed or withdrawn under Articles
V or VI shall remain the value thereof for all purposes of Part A of the Plan
until the Part A Account is revalued hereunder.
Section 4.5 Vesting of Part A Deferred Compensation Accounts
Subject to the possible reductions provided for in Section 6.2 and 6.3 with
respect to certain Part A Participant withdrawals, each Part A Participant's
interest in his or her Part A Account shall be 100% vested and non-forfeitable
at all times.
Section 4.6 Assignments, Etc. Prohibited
No part of any Part A Participant's Part A Account shall be liable for the
debts, contracts or engagements of the Part A Participant, or the Part A
Participant's beneficiaries or successors in interest, or be taken in execution
by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any rights to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever except to designate a beneficiary as provided in Section 5.3.





11

--------------------------------------------------------------------------------




ARTICLE V
DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
Section 5.1 Distributions upon a Key Executive's Retirement
(a)    The Part A Account of a Key Executive who incurs a Separation from
Service upon his or her Retirement, other than on account of death, shall be
paid to the Part A Participant as specified in any election made by the Part A
Participant pursuant to Section 5.4 hereof. Any remaining balance of the Part A
Participant's Part A Account shall be paid to the Part A Participant, as
specified by the Part A Participant in an election made pursuant to this Section
5.1. Such election shall specify (i) whether payment shall be made in a lump-sum
distribution and/or in approximately equal annual installments over 5, 10 or 15
years, and (ii) whether payment(s) shall commence on the first, second, third,
fourth or fifth anniversary of the date of such Separation of Service, or shall
commence within thirty (30) days following the date of such Separation from
Service. A Part A Participant may elect to receive payment of a portion of the
amount distributable under this Section 5.1 in a lump-sum distribution and the
balance of the amount distributable under this Section 5.1 in approximately
equal annual installments over 5, 10 or 15 years. A Part A Participant may elect
a distribution pursuant to this Section 5.1 in such other forms, or payable upon
such other commencement dates, as are specified by the Administrator; provided,
however, that no such election shall provide for payments to be made more than
20 years after such Part A Participant’s Separation from Service.
(b)At the time a Part A Participant first elects to defer Qualified Bonus or
Qualified Salary under Part A of the Plan, he or she shall make an election
pursuant to this Section 5.1. Such election shall remain in effect and shall
apply to the Part A Participant's total Part A Account, as the same may increase
or decrease from time to time. An election pursuant to this Section 5.1 may be
superseded by a subsequent election, which subsequent election shall then apply
to the Part A Participant's total Part A Account, as the same may increase or
decrease from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 5.1 shall be effective unless it is made at
least 13 months prior to the Part A Participant's Separation from Service.
Section 5.2 Distributions upon a Key Executive's Pre-Retirement Separation from
Service
The Part A Account of a Key Executive who incurs a Separation from Service prior
to his or her Retirement and other than on account of his or her death shall be
paid to the Part A Participant in a lump-sum distribution within thirty (30)
days following the date of such Separation from Service, notwithstanding any
election to the contrary made by the Part A Participant pursuant to Section 5.4
hereof.
Section 5.3 Distributions upon a Part A Participant's Death
(a)    Notwithstanding anything to the contrary in the Plan, the remaining
balance of the Part A Account of a Part A Participant who dies (i) shall be paid
to the persons and entities designated by the Part A Participant as his or her
beneficiaries for such purpose

12

--------------------------------------------------------------------------------




and (ii) shall be paid in the manner set forth in this Section 5.3. With respect
to a Part A Participant who does not incur a Separation from Service prior to
his or her death, such balance shall be paid, as specified by the Part A
Participant in an election made pursuant to this Section 5.3. Such election
shall specify whether payment shall be made (i) in a lump-sum distribution
within thirty (30) days following the date of death or (ii) in accordance with
the distribution election made pursuant to Section 5.1 hereof (in which case
such Part A Participant’s death shall be considered the date of such Part A
Participant’s Retirement for purposes of determining the date of commencement of
distribution under such election). With respect to a Part A Participant who does
incur a Separation from Service prior to his or her death, such balance shall be
paid, as specified by the Part A Participant in an election made pursuant to
this Section 5.3. Such election shall specify whether payment shall be made (1)
in a lump-sum distribution within thirty (30) days following the date of death
or (2) in accordance with the distribution election made pursuant to Section 5.1
hereof (with respect to the payments not yet made under such election).
(b)    At the time a Part A Participant first elects to defer Qualified Bonus or
Qualified Salary under Part A of the Plan, he or she shall make an election
pursuant to this Section 5.3. Such election shall remain in effect and shall
apply to the Part A Participant's total Part A Account, as the same may increase
or decrease from time to time. An election pursuant to this Section 5.3 may be
superseded by a subsequent election, which subsequent election shall then apply
to the Part A Participant's total Part A Account, as the same may increase or
decrease from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 5.3 shall be effective unless it is made at
least 13 months prior to the Part A Participant's Separation from Service.
Section 5.4 Optional Distributions
(a)    At the time a Part A Participant elects to defer Qualified Bonus or
Qualified Salary for any Plan Year, he or she may also elect, pursuant to this
Section 5.4, to receive a special, lump-sum distribution of any or all of the
amount deferred for such Plan Year on a date specified by the Part A Participant
in such election, which date must be at least 24 months after the date of such
election. Any such special distribution shall be made within five (5) business
days after the date therefor specified by the Part A Participant, unless the
Part A Participant shall have died on or prior to such date, in which case no
such special distribution shall be made.
(b)    An election pursuant to this Section 5.4 may be superseded by one
subsequent election; provided, however, that such subsequent election shall not
be effective unless: (i) it is irrevocable; (ii) it is made at least 13 months
prior to the Part A Participant's Separation from Service and at least 24 months
prior to the date upon which the special distribution will be made; and (iii)
the date of the special distribution specified in the subsequent election is
earlier than the date specified in the initial election.
(c)    Notwithstanding the foregoing, an election pursuant to this Section 5.4
with respect to the Partial First Plan Year may be superseded by two subsequent
elections; provided, however, that: (i) the first such subsequent election shall
not be effective unless

13

--------------------------------------------------------------------------------




it is made prior to March 30, 1996 and at least 13 months prior to the Part A
Participant’s Separation from Service and at least 24 months prior to the date
upon which the special distribution will be made; and (ii) the second such
subsequent election satisfies all the requirements set forth in paragraph
(b)(i), (ii) and (iii) of this Section 5.4.
Section 5.5 Applicable Taxes
All distributions under Part A of the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.


ARTICLE VI
WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
Section 6.1 Hardship Distributions from Part A Accounts
By delivering a written election to such effect to the Administrator, at any
time a Part A Participant may elect to take a distribution from the Part A
Participant's Part A Account on account of the Part A Participant's Hardship,
but only to the extent that the Hardship is not otherwise relievable:
(a)    through reimbursement or compensation by insurance or otherwise,
(b)    by liquidation of the Part A Participant’s assets (to the extent that
such liquidation does not itself cause a Hardship), or
(c)    by cessation of deferrals under the Plan.
Section 6.2 Elective Distributions after a Change in Control
At any time within three years after the occurrence of a Change in Control, any
Part A Participant may elect to take a distribution of all or any part of such
Part A Participant’s Part A Account by delivering a written election to such
effect to the Administrator, provided, however, that if such a Part A
Participant makes such an election (i) the Part A Participant shall forfeit, and
the Part A Participant’s Part A Account shall be debited with, an amount equal
to 5% of the amount of the distribution; (ii) the Part A Participant’s deferral
election for the Plan Year in which the distribution occurs shall be terminated
with respect to any Qualified Bonus and Qualified Salary which has not yet been
deferred; and iii) the Part A Participant shall not be permitted to defer
Qualified Bonus or keep Qualified Salary under Part A of the Plan for the two
Plan Years immediately following the Plan Year of the distribution.



14

--------------------------------------------------------------------------------




Section 6.3 Other Elective Distributions
At any time, a Part A Participant may elect to take a distribution of all or any
part of the Part A Participant's Part A Account by delivering a written election
to such effect to the Administrator, provided, however, that if a Part A
Participant makes such an election, (i) the Part A Participant shall forfeit,
and the Part A Participant's Part A Account shall be debited with, an amount
equal to 10% of the amount of the distribution, (ii) the Part A Participant's
deferral election for the Plan Year in which the distribution occurs shall be
terminated with respect to any Qualified Bonus and Qualified Salary which has
not yet been deferred and (iii) the Part A Participant shall not be permitted to
defer Qualified Bonus and Qualified Salary under Part A of the Plan for the two
Plan Years immediately following the year of the distribution.
Section 6.4 Payment of Withdrawals
All withdrawals under this Article VI shall be paid within fifteen (15) days
after a valid election to withdraw is delivered to the Administrator, except
that thirty (30) days shall apply to withdrawals under Section 6.1. The
Administrator shall give prompt notice to the Part A Participant if an election
is invalid and is therefore rejected, identifying the reason(s) for the
invalidity. If the Administrator has not paid but has not affirmatively rejected
an election within the applicable fifteen (15) or thirty (30) day deadline, then
the election shall be deemed rejected, on the fifteenth (15th) day, or thirtieth
(30th) day, as applicable. If a withdrawal election is rejected, the Part A
Participant may bring a claim for benefits under Section 7.11.
Section 6.5    Effect of Withdrawals
If a Part A Participant receives a withdrawal under this Article VI after
payments have commenced under Section 5.1, the remaining payments shall be
recalculated, by reamortizing the remaining payments over the remaining term and
applying the then-current rate used to credit earnings under Section 4.3.
Section 6.6 Applicable Taxes
All withdrawals under Part A of the Plan shall be subject to withholding for all
amounts which the Company is required to withhold under federal, state or local
tax law.

15

--------------------------------------------------------------------------------






ARTICLE VII
ADMINISTRATIVE PROVISIONS
Section 7.1 Administrator's Duties and Powers
The Administrator shall conduct the general administration of Part A of the Plan
in accordance with Part A of the Plan and shall have all the necessary power,
authority and discretion to carry out that function. Among its necessary powers
and duties are the following:
(a)    To delegate all or part of its function as Administrator to others and to
revoke any such delegation.
(b)    To determine questions of eligibility of Part A Participants and their
entitlement to benefits, subject to the provisions of Section 7.11.
(c)    To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians, or other persons
to render service or advice with regard to any responsibility the Administrator
or the Board has under Part A of the Plan, or otherwise, to designate such
persons to carry out fiduciary responsibilities under Part A of the Plan, and
(together with the Committee, the Company, the Board and the officers and
Employees of the Company) to rely upon the advice, opinions or valuations of any
such persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.
(d)    To interpret Part A of the Plan and any relevant facts for purpose of the
administration and application of Part A of the Plan, in a manner not
inconsistent with Part A of the Plan or applicable law and to amend or revoke
any such interpretation.
(e)    To conduct claims procedures as provided in Section 7.11.
Section 7.2 Limitations Upon Powers
The Plan shall be uniformly and consistently administered, interpreted and
applied with regard to all Part A Participants in similar circumstances. The
Plan shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of Part A of the Plan. Notwithstanding
the foregoing, the distribution forms and commencement dates specified in
Section 5.1(a) shall apply to such Part A Participants, and in such manner, as
the Administrator determines in its sole discretion.







16

--------------------------------------------------------------------------------




Section 7.3 Final Effect of Administrator Action
Except as provided in Section 7.11, all actions taken and all determinations
made by the Administrator in good faith shall be final and binding upon all Part
A Participants, the Company and any person interested in Part A of the Plan.
Section 7.4 Delegation by Administrator
(a)    The Administrator may, but need not, appoint a delegate (the “Delegate”)
which may be a single individual or a Committee consisting of two or more
members, to hold office during the pleasure of the Administrator. The Delegate
shall have such powers and duties as are delegated to it by the Administrator.
The Delegate and/or Committee members shall not receive payment for their
services as such.
(b)    Appointment of the Delegate and/or Committee members shall be effective
upon filing of written acceptance of appointment with the Administrator.
(c)    The Delegate and/or Committee member may resign at any time by delivering
written notice to the Administrator.
(d)    Vacancies in the Delegate and/or Committee shall be filled by the
Administrator.
(e)    If there is a Committee, the Committee shall act by a majority of its
members in office; provided, however, that the Committee may appoint one of its
members or a delegate to act on behalf of the Committee on matters arising in
the ordinary course of administration of Part A of the Plan or on specific
matters.
Section 7.5 Indemnification by the Company; Liability Insurance
The Company shall pay or reimburse any of the Company's officers, directors,
Committee members or Employees who are fiduciaries with respect to Part A of the
Plan for all expenses incurred by such persons in, and shall indemnify and hold
them harmless from, all claims, liability and costs (including reasonable
attorneys' fees) arising out of the good faith performance of their duties under
Part A of the Plan. The Company may obtain and provide for any such person, at
the Company's expense, liability insurance against liabilities imposed on such
person by law.
Section 7.6 Recordkeeping
(a)    The Administrator shall maintain suitable records of each Part A
Participant's Part A Account which, among other things, shall show separately
deferrals and the earnings credited thereon, as well as distributions and
withdrawals therefrom and records of its deliberations and decisions.
(b)    The Administrator shall appoint a secretary, and at its discretion, an
assistant secretary, to keep the record of proceedings, to transmit its
decisions, instructions, consents

17

--------------------------------------------------------------------------------




or directions to any interested party, to execute and file, on behalf of the
Administrator, such documents, reports or other matters as may be necessary or
appropriate under ERISA and to perform ministerial acts.
(c)    The Administrator shall not be required to maintain any records or
accounts which duplicate any records or accounts maintained by the Company.
Section 7.7 Statement to Part A Participants
By March 15 of each year, the Administrator shall furnish to each Part A
Participant a statement setting forth the value of the Part A Participant's Part
A Account as of the preceding December 31 and such other information as the
Administrator shall deem advisable to furnish.
Section 7.8 Inspection of Records
Copies of the Plan and records of a Part A Participant's Part A Account shall be
open to inspection by the Part A Participant or the Part A Participant's duly
authorized representatives at the office of the Administrator at any reasonable
business hour.
Section 7.9 Identification of Fiduciaries
The Administrator shall be the named fiduciary of Part A of the Plan and, as
permitted or required by law, shall have exclusive authority and discretion to
operate and administer Part A of the Plan.
Section 7.10 Procedure for Allocation of Fiduciary Responsibilities
(a)    Fiduciary responsibilities under Part A of the Plan are allocated as
follows:
(i)    The sole duties, responsibilities and powers allocated to the Board, any
Committee and any fiduciary shall be those expressly provided in the relevant
Sections of Part A of the Plan.
(ii)    All fiduciary duties, responsibilities, and powers not allocated to the
Board, any Committee or any fiduciary, are hereby allocated to the
Administrator, subject to delegation.
(b)    Fiduciary duties, responsibilities and powers under Part A of the Plan
may be reallocated among fiduciaries by amending Part A of the Plan in the
manner prescribed in Section 8.6, followed by the fiduciaries' acceptance of, or
operation under, such amended Plan.
Section 7.11    Claims Procedure
(a)    Any Part A Participant or Beneficiary has the right to make a written
claim for benefits under Part A of the Plan. If such a written claim is made,
and the Administrator

18

--------------------------------------------------------------------------------




wholly or partially denies the claim, the Administrator shall provide the
claimant with written notice of such denial, setting forth, in a manner
calculated to be understood by the claimant:
(i)the specific reason or reasons for such denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv)an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.
(b)    The written notice of any claim denial pursuant to Section 7.11(a) shall
be given not later than thirty (30) days after receipt of the claim by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim, in which event:
(i)written notice of the extension shall be given by the Administrator to the
claimant prior to thirty(30) days after receipt of the claim;
(ii)    the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day period for giving notice of a claim denial; and
(iii)    the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Administrator
expects to render the benefit determination.
(c)    The decision of the Administrator shall be final unless the claimant,
within sixty (60) days after receipt of notice of the claims denial from the
Administrator, submits a written request to the Board, or its delegate, for an
appeal of the denial. During that sixty (60) day period, the claimant shall be
provided, upon request and free of charge, reasonable access to , and copies of,
all documents, records and other information relevant to the claim for benefits.
The claimant shall be provided the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits as
part of the claimant’s appeal. The claimant may act in these matters
individually, or through his or her authorized representative.
(d)    After receiving the written appeal, if the Board, or its delegate, shall
issue a written decision notifying the claimant of its decision on review, not
later than thirty (30) days after receipt of the written appeal, unless the
Board or its delegate determines that special circumstances require an extension
of time for reviewing the appeal, in which event:



19

--------------------------------------------------------------------------------




(i)    written notice of the extension shall be given by the Board or its
delegate prior to thirty (30) days after receipt of the written appeal;
(ii)    the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day review period;
(iii)    the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Board or its
delegate expects to render the appeal decision.
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.
(e)    In conducting the review on appeal, the Board or its delegate shall take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. If
the Board or its delegate upholds the denial, the written notice of decision
from the Board or its delegate shall set forth, in a manner calculated to be
understood by the claimant:
(i)the specific reason or reasons for the denial
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a statement that the claimant is entitled to be receive, upon request
and free of charge, reasonable access to , and copies of, all documents, records
and other information relevant to the claim for benefits.
(iv)A statement of the claimant’s right to bring a civil action under ERISA
502(a).
(f)    If the Plan or any of its representatives fail to follow any of the above
claims procedures, the claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.



20

--------------------------------------------------------------------------------




Section 7.12 Conflicting Claims
If the Administrator is confronted with conflicting claims concerning a Part A
Participant's Part A Account, the Administrator may interplead the claimants in
an action at law, or in an arbitration conducted in accordance with the rules of
the American Arbitration Association, as the Administrator shall elect in its
sole discretion, and in either case, the attorneys' fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid from
the Part A Participant's Part A Account.
Section 7.13 Service of Process
The Secretary of Computer Sciences Corporation is hereby designated as agent of
the Plan for the service of legal process.


ARTICLE VIII
MISCELLANEOUS PROVISIONS
Section 8.1 Termination of Part A of the Plan
(a)    While the Plan is intended as a permanent program, the Board shall have
the right at any time to declare Part A of the Plan terminated completely as to
the Company or as to any group, division or other operational unit thereof or as
to any affiliate thereof.
(b)    Discharge or layoff of any Employees without such a declaration shall not
result in a termination of the Plan.
(c)    In the event of any termination, the Board, in its sole and absolute
discretion may elect to:
(i)    maintain Part A Participants' Part A Accounts, payment of which shall be
made in accordance with Articles V and VI; or
(ii)    liquidate the portion of Part A of the Plan attributable to each Part A
Participant as to whom Part A of the Plan is terminated and distribute each such
Part A Participant's Part A Account in a lump sum or pursuant to any method
which is at least as rapid as the distribution method elected by the Part A
Participant under Section 5.4.
Section 8.2 Limitation on Rights of Part A Participants
The Plan is strictly a voluntary undertaking on the part of the Company and
shall not constitute a contract between the Company and any Employee, or
consideration for, or an inducement or condition of, the employment of an
Employee. Nothing contained in the Plan shall give any Employee the right to be
retained in the service of a Company or

21

--------------------------------------------------------------------------------




to interfere with or restrict the right of the Company, which is hereby
expressly reserved, to discharge or retire any Employee, except as otherwise
provided by a written employment agreement between the Company and the Employee,
at any time without notice and with or without cause. Inclusion under the Plan
will not give any Employee any right or claim to any benefit hereunder except to
the extent such right has specifically become fixed under the terms of the Plan.
The doctrine of substantial performance shall have no application to Employees,
Part A Participants or any other persons entitled to payments under the Plan.
Section 8.3 Consolidation or Merger; Adoption of Plan by Other Companies
(a)    In the event of the consolidation or merger of the Company with or into
any other entity, or the sale by the Company of substantially all of its assets,
the resulting successor may continue Part A of the Plan by adopting it in a
resolution of its Board of Directors. If within 90 days from the effective date
of such consolidation, merger or sale of assets, such successor corporation does
not adopt Part A of the Plan, Part A of the Plan shall be terminated in
accordance with Section 8.1.
(b)    There shall be no merger or consolidation with, or transfer of the
liabilities of Part A of the Plan to, any other plan unless each Part A
Participant in Part A of the Plan would have, if the combined or successor plans
were terminated immediately after the merger, consolidation, or transfer, an
account which is equal to or greater than his or her corresponding Part A
Account under Part A of the Plan had Part A of the Plan been terminated
immediately before the merger, consolidation or transfer.
Section 8.4 Errors and Misstatements
In the event of any misstatement or omission of fact by a Part A Participant to
the Administrator or any clerical error resulting in payment of benefits in an
incorrect amount, the Administrator shall promptly cause the amount of future
payments to be corrected upon discovery of the facts and shall cause the Company
to pay the Part A Participant or any other person entitled to payment under Part
A of the Plan any underpayment in cash in a lump sum, or to recoup any
overpayment from future payments to the Part A Participant or any other person
entitled to payment under Part A of the Plan in such amounts as the
Administrator shall direct, or to proceed against the Part A Participant or any
other person entitled to payment under Part A of the Plan for recovery of any
such overpayment.
Section 8.5 Payment on Behalf of Minor, Etc.
In the event any amount becomes payable under Part A of the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator in its sole judgment, to have assumed the care of such minor
or other person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Company, the Board, the
Administrator, the Committee and their officers, directors and employees.

22

--------------------------------------------------------------------------------




Section 8.6 Amendment of Plan
The Plan may be wholly or partially amended by the Board from time to time, in
its sole and absolute discretion, including prospective amendments which apply
to amounts held in a Part A Participant's Part A Account as of the effective
date of such amendment and including retroactive amendments necessary to conform
to the provisions and requirements of ERISA or the Code; provided, however, that
no amendment shall decrease the amount of any Part A Participant's Part A
Account as of the effective date of such amendment. Notwithstanding the
foregoing, Section 8.7 shall not be amended in any respect on or after a Change
in Control and no amendment to this Plan shall reduce, limit or eliminate any
rights of a Part A Participant to distributions pursuant to Article VI for
deferrals for which elections under Article III occurred prior to the effective
date of the amendment, without the Part A Participant’s prior written consent,
except for amendments necessary to conform to the provisions and requirements of
ERISA or the Code.
Section 8.7 Funding
(a)    Subject to Section 8.7(b), all benefits payable under Part A of the Plan
will be paid from the general assets of the Company and no Part A Participant or
beneficiary shall have any claim against any specific assets of the Company.
(b)    Not later than the occurrence of a Change in Control, the Company shall
cause to be transferred to a grantor trust described in Section 671 of the Code,
assets equal in value to all accrued obligations under Part A of the Plan as of
one day following a Change in Control, in respect of both active employees of
the Company and retirees as of that date. Such trust by its terms shall, among
other things, be irrevocable. The value of liabilities and assets transferred to
the trust shall be determined by one or more nationally recognized firms
qualified to provide actuarial services as described in Section 4 of the
Computer Sciences Corporation Severance Plan for Senior Management and Key
Employees. The establishment and funding of such trust shall not affect the
obligation of the Company to provide benefits payments under the terms of Part A
of the Plan to the extent such benefits are not paid from the trust.
Notwithstanding anything herein or in any trust agreement to the contrary, in no
event shall (i) assets of the Company or any affiliate be set aside or reserved
(directly or indirectly) in a trust or transferred to such a trust for purposes
of paying deferred amounts and earnings thereon for an “applicable covered
employee” (as defined in Section 409A(b)(3)(D)(i) of the Code) under Part A of
the Plan during any “restricted period” (as defined in Section 409A(b)(3)(B) of
the Code), or (ii) any assets of the Company, any affiliate or any trust
described in this paragraph become restricted to the provision of benefits under
Part A of the Plan in connection with a “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code); in each case, unless otherwise permitted
under Section 409A(b)(3) of the Code without the imposition of the additional
tax set forth in Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A.



23

--------------------------------------------------------------------------------




Section 8.8 Governing Law
The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of California, except to the extent such laws may be
preempted by ERISA.
Section 8.9 Pronouns and Plurality
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
Section 8.10 Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of Part A of the Plan.
Section 8.11 References
Unless the context clearly indicates to the contrary, a reference to a statute,
regulation or document shall be construed as referring to any subsequently
enacted, adopted or executed statute, regulation or document.

24

--------------------------------------------------------------------------------




PART B
Part B of the Plan is applicable and effective with respect to 2005 to 2012
Deferrals.


ARTICLE IX
DEFINITIONS
Section 9.1 General
In addition to the terms defined in the preamble to the Plan, whenever the
following terms are used in Part B of the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
Section 9.2 Administrator
“Administrator” shall mean Computer Sciences Corporation, acting through its
Chief Executive Officer, except that if the Chief Executive Officer has
appointed a Delegate under Section 15.4, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.
Section 9.3 Board
“Board” shall mean the Board of Directors of Computer Sciences Corporation. The
Board may delegate any power or duty otherwise allocated to the Administrator to
any other person or persons, including a Committee appointed under Section 15.4.
Section 9.4 Change in Control
“Change in Control” shall mean the consummation of a “change in the ownership”
of Computer Sciences Corporation, a “change in effective control” of Computer
Sciences Corporation or a “change in the ownership of a substantial portion of
the assets” of Computer Sciences Corporation, in each case, as defined under
Section 409A.
Section 9.5 Chief Executive Officer
“Chief Executive Officer” shall mean the Chief Executive Officer of Computer
Sciences Corporation.
Section 9.6 Code
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations thereunder.

25

--------------------------------------------------------------------------------




Section 9.7 Committee
“Committee” shall mean the Committee, if any, appointed in accordance with
Section 15.4.
Section 9.8 Company
“Company” shall mean Computer Sciences Corporation and all of its affiliates,
and any entity which is a successor in interest to Computer Sciences Corporation
and which continues Part B of the Plan under Section 16.3(a).
Section 9.9 Delegate
“Delegate” shall mean the Delegate, if any, appointed in accordance with Section
15.4.
Section 9.10 Disability
“Disability” shall mean that a Part B Participant has become “disabled” as such
term is defined under Section 409A.
Section 9.11 Eligible Key Executive
“Eligible Key Executive” shall mean any Key Executive who has been designated as
eligible to participate in Part B of the Plan with respect to any Plan Year
beginning after December 31, 2004 by the Chief Executive Officer.
Section 9.12 Employee
“Employee” shall mean any person who renders services to the Company in the
status of an employee as that term is defined in Code Section 3121(d), including
officers but not including directors who serve solely in that capacity.
Section 9.13 ERISA
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with regulations thereunder.
Section 9.14 Exchange Act
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Section 9.15 Hardship
(a)    “Hardship” of a Part B Participant, shall mean an unforeseeable emergency
which constitutes a severe financial hardship of the Part B Participant or
beneficiary resulting from an illness or accident of the Part B Participant or
beneficiary, the Part B Participant’s or beneficiary’s spouse, or the Part B
Participant’s or beneficiary’s

26

--------------------------------------------------------------------------------




“dependent” (as defined in Section 152(a) of the Code); loss of the Part B
Participant’s or beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Part B Participant or beneficiary.
(b)    Notwithstanding subsection (a) above, a financial need shall not
constitute a Hardship unless it is for at least $1,000.00 (or the entire
principal amount of the Part B Participant's Part B Accounts, if less).
(c)    Whether a Part B Participant has incurred a Hardship shall be determined
by the Administrator in its discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.
Section 9.16 Part B Account
“Part B Account” of a Part B Participant shall mean the Part B Participant's
individual deferred compensation account established for his or her benefit
under Article XII hereof.
Section 9.17 Part B Deferred Compensation
“Part B Deferred Compensation” of a Part B Participant shall mean the amounts
deferred by such Part B Participant under Article XI of the Plan.
Section 9.18 Part B Distribution Election
“Part B Distribution Election” shall mean the election(s) made by a Part B
Participant as to the timing and/or form of the distributions of his or her Part
B Account pursuant to Article XIII of the Plan.
Section 9.19 Part B Election Form
“Part B Election Form” shall mean the form of election provided by the
Administrator to each Eligible Key Executive and Nonemployee Director pursuant
to Section 11.1 or Section 11.2.
Section 9.20 Part B Participant
“Part B Participant” shall mean each Key Executive and Nonemployee Director who
elects to participate in Part B of the Plan as provided in Article X and who
defers Qualified Bonus, Qualified Director Compensation or Qualified Salary
under Part B of the Plan. Each of such persons shall continue to be a “Part B
Participant” until they have received all benefits due under Part B of the Plan.

27

--------------------------------------------------------------------------------




Section 9.21 Payday
“Payday” of a Key Executive shall mean the regular and recurring established day
for payment of Qualified Salary to such Key Executive.
Section 9.22 Performance-Based Compensation
“Performance-Based Compensation” shall mean a Key Executive’s Qualified Bonus to
the extent that such Qualified Bonus (a) meets the requirements of
“performance-based compensation” under Section 409A and (b) is based upon a
performance period of at least twelve (12) months.
Section 9.23 Plan Year
“Plan Year” shall mean the fiscal year of the Company.
Section 9.24 Predecessor Plan
“Predecessor Plan” shall mean the Computer Sciences Corporation Nonqualified
Deferred Compensation Plan as in effect and maintained by the Company for the
benefit of its Nonemployee Directors prior to the amendment and restatement of
the Plan effective as of September 30, 1995.
Section 9.25 Qualified Annual Bonus
“Qualified Annual Bonus” of a Key Executive shall mean the Key Executive's
annual cash bonus which may be payable to the Key Executive under the Computer
Sciences Corporation Annual Incentive Plan or such other bonus or incentive
compensation plan of the Company which may be designated from time to time by
the Administrator.
Section 9.26 Qualified Director Compensation
“Qualified Director Compensation” of a Nonemployee Director shall mean the
retainer, consulting fees, committee fees and meeting fees which are payable to
the Nonemployee Director by the Company.
Section 9.27 Qualified Quarterly Bonus
“Qualified Quarterly Bonus” of a Key Executive shall mean the Key Executive's
quarterly cash bonus which may be payable to the Key Executive under the
Computer Sciences Corporation such bonus or incentive compensation plan(s) of
the Company which may be designated from time to time by the Administrator.
Section 9.28 Qualified Salary
“Qualified Salary” of a Key Executive shall mean the Key Executive’s gross base
salary which may be payable to the Key Executive on a Payday, including any
portion

28

--------------------------------------------------------------------------------




thereof payable in the form of sick pay, vacation pay, pay in lieu of notice or
jury pay, and determined before any exclusions, deductions or withholdings
therefrom,
Section 9.29 Retirement
“Retirement” shall mean, with respect to a Key Executive, a Separation from
Service of such Key Executive on or after attainment of age sixty-two (62).
Section 9.30 Section 401(a)(17) Limitation
“Section 401(a)(17) Limitation” with respect to a Key Executive’s Qualified
Salary for a Payday shall mean the amount equal to:
(a)    the annual compensation limit under Code Section 401(a)(17) in effect for
the calendar year in which such Payday occurs, divided by
(b)    the total number of Paydays in a year for which such Key Executive’s
gross base salary would be payable to such Key Executive, based on the regular
and recurring manner of payment for such Key Executive in effect on such Payday,
as determined by the Administrator.
Section 9.31 Separation from Service
“Separation from Service” shall mean a “separation from service” as such term is
defined under Section 409A.
Section 9.32 Specified Employee
“Specified Employee” shall mean any Plan B Participant who is identified as a
“specified employee” of the Company (as such term is defined within the meaning
of Section 409A) pursuant to a policy adopted by the Board in accordance with
Section 409A.


ARTICLE X
ELIGIBILITY
Section 10.1 Requirements for Participation
Any Eligible Key Executive and any Nonemployee Director shall be eligible to be
a Part B Participant in the Plan.
Section 10.2 Deferral Election Procedure
For each Plan Year, the Administrator shall provide each Eligible Key Executive
with a Part B Election Form on which such person may elect to defer his or her
Qualified Annual Bonus under Article XI, and each Eligible Key Executive and
each Nonemployee Director

29

--------------------------------------------------------------------------------




with a Part B Election Form on which such person may elect to defer his or her
Qualified Salary, Qualified Director Compensation and/or Qualified Quarterly
Bonus under Article XI, but only to the extent such deferrals would qualify as
Section 409A Deferrals. Each such person who elects to defer Qualified Annual
Bonus, Qualified Director Compensation, Qualified Salary or Qualified Quarterly
Bonus under Article XI shall complete and sign the Part B Election Form and
return it to the Administrator.
Section 10.3 Content of Part B Election Form
Each Part B Participant who elects to defer Qualified Annual Bonus, Qualified
Director Compensation, Qualified Salary or Qualified Quarterly Bonus under Part
B of the Plan shall set forth on the Part B Election Form specified by the
Administrator:
(a)    the amount of Qualified Annual Bonus or Qualified Director Compensation
to be deferred under Article XI and the Part B Participant’s authorization to
the Company to reduce his or her Qualified Annual Bonus or Qualified Director
Compensation by the amount of the Part B Deferred Compensation,
(b)    in the case of a Part B Participant who is an Eligible Key Executive, the
amount of Qualified Salary and/or Qualified Quarterly Bonus to be deferred under
Article XI and the Part B Participant’s authorization to the Company to reduce
his or her Qualified Salary and/or Qualified Quarterly Bonus by the amount of
the Part B Deferred Compensation,
(c)    the length of time with respect to which the Part B Participant elects to
defer the Part B Deferred Compensation,
(d)    the method under which the Part B Participant’s Part B Deferred
Compensation shall be payable, and
(e)    such other information, acknowledgements or agreements as may be required
by the Administrator.


ARTICLE XI
PARTICIPANTS' DEFERRALS
Section 11.1 Deferral of Qualified Annual Bonus
(a)    Each Eligible Key Executive may elect to defer into his or her Part B
Account all or any portion of the Qualified Annual Bonus, which would otherwise
be payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question, but
only to the extent such deferrals would qualify as Section 409A Deferrals;
provided, however, that Eligible Key Executives whose

30

--------------------------------------------------------------------------------




Qualified Annual Bonus is subject to state and/or local taxation in
jurisdictions designated by the Administrator may not elect to defer more than a
specified percentage his or her Qualified Annual Bonus as determined by the
Administrator and set forth in a Part B Election Form. Such election shall be
made by the Eligible Key Executive by completing and delivering to the
Administrator his or her Part B Election Form for such Plan Year no later than
the last day of the next preceding Plan Year, except (i) with respect to
Performance-Based Compensation, in which case such election shall be made not
later than 6 months before the end of the applicable performance period (so long
as such election is made before the Performance-Based Compensation becomes both
substantially certain to be paid and readily ascertainable), and (ii) with
respect to a person who first becomes an Employee during a Plan Year, which
person may make such election within 30 days after first becoming an Employee
and which election shall apply only to amounts paid for services to be performed
after the date of such election.
(b)    Any such election made by a Part B Participant to defer Qualified Annual
Bonus shall be irrevocable and shall not be amendable by the Part B Participant,
except in the event of a Hardship, a Part B Participant may terminate the Part B
Participant’s deferral election for the Plan Year in which the Hardship occurs
with respect to all Qualified Annual Bonus which has not yet been deferred.
Section 11.2 Deferral of Qualified Salary, Qualified Director Compensation and
Qualified Quarterly Bonus
(a)    Each Eligible Key Executive and Nonemployee Director may elect to defer
into his or her Part B Account all or a portion of the Qualified Salary and the
Qualified Director Compensation, respectively, which would otherwise be payable
to him or her for any calendar year in which he or she has not incurred a
Separation from Service as of the first day of the calendar year in question,
but only to the extent such deferrals would qualify as Section 409A Deferrals.
Each Eligible Key Executive may elect to defer his or her Qualified Salary for
such calendar year as follows:
(i)    such Eligible Key Executive may elect to defer all or any portion of the
amount by which his or her Qualified Salary exceeds the Section 401(a)(17)
Limitation, or
(ii)    such Eligible Key Executive may elect to defer all of the amount by
which his or her Qualified Salary exceeds the greater of: (A) the dollar amount
specified by such Eligible Key Executive under such election, or (B) the Section
401(a)(17) Limitation.
In addition, each Eligible Key Executive may elect to defer all or any portion
of the Qualified Quarterly Bonus which would otherwise be payable to him or her
for any calendar year beginning after December 31, 2004 in which he or she has
not incurred a Separation from Service as of the first day of the calendar year
in question; provided, however, that Eligible Key Executives whose Qualified
Quarterly Bonus is subject to state and/or local taxation in jurisdictions
designated by the Administrator may not elect to defer more than a specified

31

--------------------------------------------------------------------------------




percentage his or her Qualified Quarterly Bonus as determined by the
Administrator and set forth in a Part B Election Form. Any election pursuant to
this Section 11.2 shall be made by the Eligible Key Executive or Nonemployee
Director by completing and delivering to the Administrator his or her Part B
Election Form for such calendar year no later than the last day of the next
preceding calendar year, except with respect to a person who first becomes an
Employee or Nonemployee Director during a calendar year, which person may make
such elections within 30 days after first becoming an Employee or Nonemployee
Director, respectively, and which elections shall apply only to amounts of
Qualified Quarterly Bonus and Qualified Director Compensation paid for services
to be performed after the date of such election.
(b)    Any such election made by a Part B Participant to defer Qualified Salary,
Qualified Quarterly Bonuses or Qualified Director Compensation shall be
irrevocable and shall not be amendable by the Part B Participant, except in the
event of Hardship, a Part B Participant may terminate the Part B Participant’s
deferral election for the calendar year in which the Hardship occurs with
respect to all Qualified Salary, Qualified Quarterly Bonuses and Qualified
Director Compensation which have not yet been deferred.


ARTICLE XII
DEFERRED COMPENSATION ACCOUNTS
Section 12.1 Part B Deferred Compensation Accounts
The Administrator shall establish and maintain for each Part B Participant a
Part B Account to which shall be credited the amounts allocated thereto under
this Article XII and from which shall be debited the Part B Participant's
distributions and withdrawals under Articles XIII and XIV.
Section 12.2 Crediting of Part B Deferred Compensation
Each Part B Participant’s Part B Account shall be credited with an amount which
is equal to the amount of the Part B Participant’s Qualified Annual Bonus,
Qualified Director Compensation, Qualified Salary and Qualified Quarterly Bonus
which such Part B Participant has elected to defer under Article XI at the time
such Qualified Annual Bonus, Qualified Director Compensation, Qualified Salary
or Qualified Quarterly Bonus, whichever is applicable, would otherwise have been
paid to the Part B Participant.
Section 12.3 Crediting of Earnings
(a)Beginning on January 1, 2013 and for all periods thereafter subject to
amendment by the Board, earnings shall be credited to or charged against a
Participant’s Part B Account on each valuation date based on a rate equal to the
aggregate rate of return on the notional investment options offered under the
Plan and set forth in Appendix A hereof as selected by the Part B Participant.
Such rate of return shall be calculated by the

32

--------------------------------------------------------------------------------




Administrator based on the individual actual rates of return of each underlying
fund corresponding to the notional investment option. Earnings shall be credited
or charged against a Participant’s Part B Account during periods in which such
Participant has an outstanding balance in such Account. The Administrator shall
have the responsibility to calculate the rate of return for a notional
investment option for any given period based on the actual return of the
corresponding investment fund, and such calculation shall be conclusive and
binding on all interested parties. The Administrator shall solicit the initial
notional investment election of Part B Participants with respect to one or more
notional investment options in which the Part B Participant wishes to notionally
invest their Part B Account. Part B Participants may be permitted to elect to
change their initial notional investment election in accordance with rules
established by the Administrator. The Administrator shall establish reasonable
investment procedures with respect to the notional investment options offered by
the Plan and Part B and Participants shall be required to comply with such
procedures. Such procedures shall include adequate disclosure of the Plan rules
regarding the provision of investment directions to the Administrator with
respect to the Participant’s notional investment election and the transfer of
Account balances from one notional investment option to another. The
Administrator shall designate one of the notional investment options as the
default investment option in the event a Part B Participant fails to make an
affirmative, timely and effective investment election.
(b)Beginning on March 29, 2003 and until December 31, 2012, for each Plan Year
earnings shall be credited to each Part B Participant's Part B Account
(including the Part B Accounts of Nonemployee Directors under the Predecessor
Plan), at a rate equal to the 120-month rolling average yield to maturity of the
index called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index” as of
December 31 of the preceding Plan Year, compounded annually.
(c)Beginning on September 30, 1995 and until March 28, 2003, for each Plan Year
earnings shall be credited to the Part B Accounts of Nonemployee Directors under
the Predecessor Plan, at a rate equal to 120% of the 120-month rolling average
yield to maturity on 10‑year United States Treasury Notes as of December 31 of
the preceding Plan Year, compounded annually.
(d)Earnings shall be credited on such valuation dates as the Administrator shall
determine.
Section 12.4 Applicability of Part B Account Values
The value of each Part B Participant's Part B Account as determined as of a
given date under this Article, plus any amounts subsequently allocated thereto
under this Article and less any amounts distributed or withdrawn under Articles
XIII or XIV shall remain the value thereof for all purposes of Part B of the
Plan until the Part B Account is revalued hereunder.

33

--------------------------------------------------------------------------------




Section 12.5 Vesting of Part B Deferred Compensation Accounts
Each Part B Participant's interest in his or her Part B Account shall be 100%
vested and non-forfeitable at all times.
Section 12.6 Assignments, Etc. Prohibited
No part of any Part B Participant's Part B Account shall be liable for the
debts, contracts or engagements of the Part B Participant, or the Part B
Participant's beneficiaries or successors in interest, or be taken in execution
by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any rights to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever except to designate a beneficiary as provided in Section 13.3.


ARTICLE XIII
DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
Section 13.1 Distributions upon a Key Executive's Retirement and a Nonemployee
Director's Separation from Service
(a)    Subject to Sections 13.7 and 13.8, the Part B Account of a Key Executive
who incurs a Separation from Service upon his or her Retirement, and the Part B
Account of a Nonemployee Director who incurs a Separation from Service, in each
case other than on account of death or Disability, shall be paid to the Part B
Participant as specified by the Part B Participant in a Part B Distribution
Election made pursuant to Section 13.6 hereof. Any remaining balance of the Part
B Participant's Part B Account shall be paid to the Part B Participant, as
specified by the Part B Participant in a Part B Distribution Election made
pursuant to this Section 13.1. Such Part B Distribution Election shall specify
(i) whether payment shall be made in a lump-sum distribution or in approximately
equal annual installments over a period of 1 to 15 years, and (ii) whether
payment(s) shall commence on the first, second, third, fourth or fifth
anniversary of the date of such Separation of Service, or shall commence,
subject to Section 13.7, within thirty (30) days following the date of such
Separation from Service. A Part B Participant may elect a distribution pursuant
to this Section 13.1 in such other forms, or payable upon such other
commencement dates, as are specified by the Administrator; provided, however,
that no Part B Distribution Election shall provide for payments to be made more
than 20 years after such Part B Participant’s Separation from Service.
(b)    At the time a Part B Participant elects to defer Qualified Annual Bonus
under Part B of the Plan for a specific Plan Year, he or she shall make a Part B
Distribution Election pursuant to this Section 13.1 with respect to such
deferrals. At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election

34

--------------------------------------------------------------------------------




pursuant to this Section 13.1 with respect to such deferrals. At the time a Part
B Participant elects to defer Qualified Quarterly Bonuses under Part B of the
Plan for a specific calendar year, he or she shall make a Part B Distribution
Election pursuant to this Section 13.1 with respect to such deferrals. All such
Part B Distribution Elections shall remain in effect and shall apply only to
that portion of the Part B Participant's Part B Account that relates to
Qualified Annual Bonus, Qualified Salary, Qualified Director Compensation or
Qualified Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time. Notwithstanding any
other provision of this Part B to the contrary, all deferrals of Qualified
Director Compensation with respect to years prior to calendar year 2005, as they
may increase from time to time, shall be accounted for as if they were all
deferred hereunder in a single calendar year (and shall not be combined with any
amounts deferred in 2005 or any other calendar year), and a separate Part B
Distribution Election (as it may be modified pursuant to this Section 13.1 or
otherwise pursuant to this Article XIII) shall apply with respect to such
amounts. A Part B Distribution Election pursuant to this Section 13.1 for
Qualified Annual Bonus deferrals for a specific Plan Year or for Qualified
Salary, Qualified Director Compensation and Qualified Quarterly Bonus deferrals
for a specific calendar year may be superseded by a subsequent election, which
subsequent election shall then apply to that portion of the Part B Participant’s
Part B Account that relates to deferrals for such Plan Year or calendar year, as
applicable, as the same may increase from time to time. Notwithstanding the
foregoing, no subsequent election pursuant to this Section 13.1 shall be
effective unless (i) it is made at least twelve (12) months prior to the Part B
Participant's Separation from Service, (ii) such election does not become
effective until twelve (12) months after its submission and (iii) such election
provides for the deferral of the date of commencement of distributions for a
minimum of five (5) additional years. For purposes of the 5-year re-deferral
limitation set forth in the preceding sentence, distributions that are to be
paid in installments (as opposed to in a lump sum) shall be treated as a single
payment payable on the date the installments are due to commence.
Section 13.2 Distributions upon a Key Executive's Pre-Retirement Separation from
Service
Subject to Sections 13.7 and 13.8, the Part B Account of a Key Executive who
incurs a Separation from Service prior to his or her Retirement and other than
on account of his or her death or Disability shall be paid to the Part B
Participant in a lump-sum distribution within thirty (30) days following the
date of such Separation from Service, notwithstanding any Part B Distribution
Election pursuant to Section 13.1 to the contrary made by the Part B
Participant.
Section 13.3 Distributions upon a Part B Participant's Death
(a)    The remaining balance of the Part B Account of a Part B Participant who
dies (i) shall be paid to the persons and entities designated by the Part B
Participant as his or her beneficiaries for such purpose and (ii) shall be paid
in the manner set forth in this Section 13.3. Subject to Section 13.8, with
respect to a Part B Participant who does not incur a Separation from Service
prior to his or her death, such balance shall be paid as

35

--------------------------------------------------------------------------------




specified by the Part B Participant in a Part B Distribution Election made
pursuant to this Section 13.3, or, if no such election is made, pursuant to
Section 13.1 or Section 13.2, as applicable. Any such Part B Distribution
Election made pursuant to this Section 13.3 shall specify (i) whether payment
shall be made in a lump-sum distribution or in approximately equal annual
installments over a period of 1 to 15 years, and (ii) whether payment(s) shall
commence on the first, second, third, fourth or fifth anniversary of the date of
death, or shall commence within thirty (30) days following the date of death.
Subject to Section 13.8, with respect to a Part B Participant who does incur a
Separation from Service prior to his or her death, upon such Part B
Participant’s death the remaining balance of the Part B Participant’s Part B
Account shall be paid as specified by the Part B Participant in a Part B
Distribution Election made pursuant to this Section 13.3, or, if no such
election is made, pursuant to Section 13.1 or Section 13.2, as applicable. Any
such Part B Distribution Election made pursuant to this Section 13.3. shall
specify (1) whether payment shall be made in a lump-sum distribution or in
approximately equal annual installments over a period of 1 to 15 years, and
(2) whether payment(s) shall commence on the first, second, third, fourth or
fifth anniversary of the date of death, or shall commence within thirty (30)
days following the date of death.
(b)    At the time a Part B Participant elects to defer Qualified Annual Bonus
under Part B of the Plan for a specific Plan Year, he or she shall make a Part B
Distribution Election pursuant to this Section 13.3 with respect to such
deferrals. At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election pursuant to this
Section 13.3 with respect to such deferrals. At the time a Part B Participant
elects to defer Qualified Quarterly Bonuses under Part B of the Plan for a
specific calendar year, he or she shall make a Part B Distribution Election
pursuant to this Section 13.3 with respect to such deferrals. All such Part B
Distribution Elections shall remain in effect and shall apply only to that
portion of the Part B Participant's Part B Account that relates to Qualified
Annual Bonus, Qualified Salary, Qualified Director Compensation or Qualified
Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time. A Part B Distribution
Election pursuant to this Section 13.3 for Qualified Annual Bonus deferrals for
a specific Plan Year or for Qualified Salary, Qualified Director Compensation
and Qualified Quarterly Bonus deferrals for a specific calendar year may be
superseded by a subsequent election, which subsequent election shall then apply
to that portion of the Part B Participant’s Part B Account that relates to
deferrals for such Plan Year or calendar year, as applicable, as the same may
increase from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 13.3 shall be effective unless (i) it is made
at least twelve (12) months prior to the Part B Participant's death, (ii) such
election does not become effective until twelve (12) months after its submission
and (iii) such election provides for the deferral of the date of commencement of
distributions for a minimum of five (5) additional years. For purposes of the
5-year re-deferral limitation set forth in the preceding sentence, distributions
that are to be paid in installments (as opposed to in a lump sum) shall be
treated as a single payment payable on the date the installments are due to
commence.

36

--------------------------------------------------------------------------------




Section 13.4 Distributions upon a Part B Participant's Disability
(a)    The remaining balance of the Part B Account of a Part B Participant who
becomes Disabled shall be paid in the manner set forth in this Section 13.4.
Subject to Section 13.8, with respect to a Part B Participant who does not incur
a Separation from Service prior to his or her Disability, such balance shall be
paid, as specified by the Part B Participant in a Part B Distribution Election
made pursuant to this Section 13.4, or, if no such election is made, pursuant to
Section 13.1 or Section 13.2, as applicable. Any such Part B Distribution
Election made pursuant to this Section 13.4 shall specify (i) whether payment
shall be made in a lump-sum distribution or in approximately equal annual
installments over a period of 1 to 15 years, and (ii) whether payment(s) shall
commence on the first, second, third, fourth or fifth anniversary of the date of
Disability, or shall commence within thirty (30) days following the date of
Disability. Subject to Section 13.8, with respect to a Part B Participant who
does incur a Separation from Service prior to his or her Disability, upon such
Part B Participant’s Disability the remaining balance of the Part B
Participant’s Part B Account shall be paid as specified by the Part B
Participant in a Part B Distribution Election made pursuant to this Section
13.4, or, if no such election is made, pursuant to Section 13.1 or Section 13.2,
as applicable. Any such Part B Distribution Election made pursuant to this
Section 13.4 shall specify (1) whether payment shall be made in a lump-sum
distribution or in approximately equal annual installments over a period of 1 to
15 years, and (2) whether payment(s) shall commence on the first, second, third,
fourth or fifth anniversary of the date of Disability, or shall commence within
thirty (30) days following the date of Disability.
(b)    At the time a Part B Participant elects to defer Qualified Annual Bonus
under Part B of the Plan for a specific Plan Year, he or she shall make a Part B
Distribution Election pursuant to this Section 13.4 with respect to such
deferrals. At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election pursuant to this
Section 13.4 with respect to such deferrals. At the time a Part B Participant
elects to defer Qualified Quarterly Bonuses under Part B of the Plan for a
specific calendar year, he or she shall make a Part B Distribution Election
pursuant to this Section 13.4 with respect to such deferrals. All such Part B
Distribution Elections shall remain in effect and shall apply only to that
portion of the Part B Participant's Part B Account that relates to Qualified
Annual Bonus, Qualified Salary, Qualified Director Compensation or Qualified
Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time. A Part B Distribution
Election pursuant to this Section 13.4 for Qualified Annual Bonus deferrals for
a specific Plan Year or for Qualified Salary, Qualified Director Compensation
and Qualified Quarterly Bonus deferrals for a specific calendar year may be
superseded by a subsequent election, which subsequent election shall then apply
to that portion of the Part B Participant’s Part B Account that relates to
deferrals for such Plan Year or calendar year, as applicable, as the same may
increase from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 13.4 shall be effective unless (i) it is made
at least twelve (12) months prior to the Part B Participant's Disability,
(ii) such election does not become effective until twelve (12)

37

--------------------------------------------------------------------------------




months after its submission and (iii) such election provides for the deferral of
the date of commencement of distributions for a minimum of five (5) additional
years. For purposes of the 5-year re-deferral limitation set forth in the
preceding sentence, distributions that are to be paid in installments (as
opposed to in a lump sum) shall be treated as a single payment payable on the
date the installments are due to commence.
Section 13.5 Distributions upon a Change in Control
At the time a Part B Participant (i) elects to defer Qualified Annual Bonus
under Part B of the Plan for a specific Plan Year, (ii) elects to defer
Qualified Salary or Qualified Director Compensation under Part B of the Plan for
a specific calendar year and (iii) elects to defer Qualified Quarterly Bonuses
under Part B of the Plan for a specific calendar year, he or she shall have the
opportunity to make a Part B Distribution Election pursuant to this Section 13.5
with respect to such deferrals such that, subject to Section 13.8, the remaining
balance of that portion of the Part B Account of the Part B Participant at the
time of a Change in Control shall be paid in the manner set forth in this
Section 13.5 (whether or not such Change in Control occurs prior to or following
the Part B Participant’s Separation from Service for any reason). Such Part B
Distribution Election shall specify (i) whether payment shall be made in a
lump-sum distribution or in approximately equal annual installments over a
period of 1 to 3 years, and (ii) whether payment(s) shall commence on the first
anniversary of the date of the Change in Control, or shall commence within
thirty (30) days following the date of the Change in Control. Each such Part B
Distribution Election shall be irrevocable and shall apply only to that portion
of the Part B Participant's Part B Account that relates to Qualified Annual
Bonus, Qualified Salary, Qualified Director Compensation or Qualified Quarterly
Bonuses deferred during such Plan Year or calendar year, as applicable, as the
same may increase from time to time.
Section 13.6 Optional Distributions
(a)    At the time a Part B Participant (i) elects to defer Qualified Annual
Bonus under Part B of the Plan for a specific Plan Year, (ii) elects to defer
Qualified Salary or Qualified Director Compensation under Part B of the Plan for
a specific calendar year and (iii) elects to defer Qualified Quarterly Bonuses
under Part B of the Plan for a specific calendar year, he or she may also elect
with respect to such deferrals, pursuant to this Section 13.6, to receive,
subject to Section 13.8, a special, lump-sum distribution of any or all of such
deferrals on a date specified by the Part B Participant in a Part B Distribution
Election, which date must be at least 24 months after the date of such election.
Any such special distribution shall be made within five (5) business days after
the date therefor specified by the Part B Participant.
(b)    An election pursuant to this Section 13.6 may be superseded by a
subsequent election; provided, however, that such subsequent election shall not
be effective unless: (i) it is made at least twelve (12) months prior to the
date upon which the special distribution would have otherwise been made;
(ii) the subsequent election is not effective until twelve (12) months after its
submission; and (ii) the date of the special distribution specified in

38

--------------------------------------------------------------------------------




the subsequent election is at least five (5) years later than the date specified
in the initial election.
Section 13.7 Required Delay in Payments to Certain Part B Participants
Notwithstanding anything herein to the contrary: no distributions to a Specified
Employee under Part B of the Plan that are to be made as a result of the
Specified Employee’s Separation from Service for any reason other than death or
Disability shall be made or commence prior to the date that is the earlier of
six months after the date of Separation from Service or the date of the
Specified Employee’s death, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
(the “Section 409A Taxes”); provided that any distributions that otherwise would
have been payable during such six-month (or shorter) period shall continue to
accrue earnings under Article XII and shall be distributed (together with any
earnings thereon) in lump sum on the first day following the expiration of such
six-month (or shorter) period.
Section 13.8 Ordering of Distribution Elections
In the event that a portion of a Part B Participant’s Part B Account becomes
payable under two or more Part B Distribution Elections made pursuant to
Sections 13.1 through 13.6, the Part B Distribution Election that would result
in the complete distribution of that portion of the Part B Participant’s Part B
Account on the earliest date shall control. For purposes of this Section 13.8,
the payment of distributions pursuant to Section 13.2 following a Separation
from Service other than by reason of death or Disability prior to Retirement
shall be considered a Part B Distribution Election to receive such amounts in
the manner specified in Section 13.2.
By way of example, assume that a Part B Participant elects with respect to
deferrals of Qualified Salary for the calendar year 2005 to receive
distributions of that portion of the Part B Participant’s Part B Account
(i) pursuant to Section 13.1 in equal annual installments over 15 years
commencing on the first anniversary of his or her Separation from Service upon
Retirement and (ii) pursuant to Section 13.5 in lump sum within in 5 days
following a Change in Control. Assume further that the Part B Participant incurs
a Separation from Service due to Retirement on July 1, 2007 and that a Change in
Control subsequently occurs on February 17, 2010. On July 1, 2008, the Part B
Participant would commence receipt of distributions with respect to his or her
Qualified Salary deferrals from the calendar year 2005 (increased by any
earnings thereon), installments of which would be paid on July 1, 2008 and July
1, 2009, then, within 5 days of February 17, 2010, the Part B Participant would
receive a lump sum distribution of the remaining portion of his or her Part B
Account that relates to deferrals of Qualified Salary during the calendar year
2005 (together with any earnings thereon).
Section 13.9 Timing of Distribution Elections for Certain Section 409A Deferrals

39

--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, each Part B Participant who has
not previously made a Change of Control Distribution Election pursuant to
Section 13.5 may make such a distribution election with respect to Section 409A
Deferrals pursuant to this Article XIII (and shall have the ability to replace
such election with subsequent elections without the imposition of any of the
limitations on subsequent elections set forth in this Article XIII) at any time
prior to December 31, 2007; provided, however, that no such Change of Control
Distribution Election made in the calendar year 2007 may change payment
elections with respect to payments that the Part B Participant would otherwise
receive in the calendar year 2007, or to accelerate payments into calendar year
2007 that would not have otherwise been made in 2007.
Section 13.10 Applicable Taxes
All distributions under Part B of the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.


ARTICLE XIV
WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
Section 14.1 Hardship Distributions from Part B Accounts
(a)    By delivering a written election to such effect to the Administrator, at
any time a Part B Participant may elect to take a distribution from the Part B
Participant's Part B Account on account of the Part B Participant's Hardship,
but only to the extent that the Hardship is not otherwise relievable:
(i)    through reimbursement or compensation by insurance or otherwise,
(ii)    by liquidation of the Participant’s assets (to the extent that such
liquidation does not itself cause a Hardship), or
(iii)    cessation of deferrals under the Plan.
(b)    The amount of the hardship withdrawal pursuant to this Section 14.1 shall
not exceed the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any Federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution).
Section 14.2 Withdrawals to Pay Employment Taxes
The Administrator shall automatically make a distribution from a Part B
Participant's Part B Account as and to the extent necessary, as determined by
the Administrator, to pay (a) the Federal Insurance Contributions Act (FICA) tax
imposed on the Part B Participant in respect of Section 409A Deferrals under
Sections 3101, 3121(a) and 3121(v)(2) of the

40

--------------------------------------------------------------------------------




Code, as applicable, and/or (b) any income tax withholding imposed on the Part B
Participant in respect of Section 409A Deferrals under federal, state or local
tax law as a result of the payment of the FICA tax; provided, in each case, that
such distribution does not exceed the aggregate amount of the FICA tax and such
income tax withholding.
Section 14.3 Withdrawals Upon Amounts Becoming Subject to Section 409A
The Administrator shall automatically make a distribution from a Part B
Participant's Part B Account at any time the Administrator determines, upon the
advice of counsel, that all or a portion of Part B of this Plan fails to meet
the requirements of Section 409A; provided that any distribution pursuant to
this Section 14.3 does not exceed the amount required to be included in income
as a result of the failure to comply with the requirements of Section 409A.
Section 14.4 Payment of Withdrawals
All withdrawals under this Article XIV shall be paid within thirty (30) days
after either (i) a valid election to withdraw pursuant to Section 14.1 is
delivered to the Administrator or (ii) the Administrator makes a determination
to permit the withdrawal under Sections 14.2 or 14.3. The Administrator shall
give prompt notice to the Part B Participant if an election under Section 14.1
is invalid and is therefore rejected, identifying the reason(s) for the
invalidity. If the Administrator has not paid but has not affirmatively rejected
an election within the applicable thirty (30) day deadline, then the election
shall be deemed rejected, on the thirtieth (30th) day, as applicable. If a
withdrawal election is rejected, the Part B Participant may bring a claim for
benefits under Section 15.11.
Section 14.5 Effect of Withdrawals
If a Part B Participant receives a withdrawal under this Article XIV after
payments have commenced under Article XIII, the remaining payments shall be
recalculated, by reamortizing the remaining payments over the remaining term and
applying the then-current rate used to credit earnings under Section 12.3.
Section 14.6 Applicable Taxes
All withdrawals under Part B of the Plan shall be subject to withholding for all
amounts which the Company is required to withhold under federal, state or local
tax law.

41

--------------------------------------------------------------------------------






ARTICLE XV
ADMINISTRATIVE PROVISIONS
Section 15.1 Administrator's Duties and Powers
The Administrator shall conduct the general administration of Part B of the Plan
in accordance with Part B of the Plan and shall have all the necessary power,
authority and discretion to carry out that function. Among its necessary powers
and duties are the following:
(a)    To delegate all or part of its function as Administrator to others and to
revoke any such delegation.
(b)    To determine questions of eligibility of Part B Participants and their
entitlement to benefits, subject to the provisions of Section 15.11.
(c)    To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians, or other persons
to render service or advice with regard to any responsibility the Administrator
or the Board has under Part B of the Plan, or otherwise, to designate such
persons to carry out fiduciary responsibilities under Part B of the Plan, and
(together with the Committee, the Company, the Board and the officers and
Employees of the Company) to rely upon the advice, opinions or valuations of any
such persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.
(d)    To interpret Part B of the Plan and any relevant facts for purpose of the
administration and application of Part B of the Plan, in a manner not
inconsistent with Part B of the Plan or applicable law and to amend or revoke
any such interpretation.
(e)    To conduct claims procedures as provided in Section 15.11.
Section 15.2 Limitations Upon Powers
The Plan shall be uniformly and consistently administered, interpreted and
applied with regard to all Part B Participants in similar circumstances. The
Plan shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of Part B of the Plan. Notwithstanding
the foregoing, the distribution forms and commencement dates specified in
Section 13.1(a) shall apply to such Part B Participants, and in such manner, as
the Administrator determines in its sole discretion.
Section 15.3 Final Effect of Administrator Action

42

--------------------------------------------------------------------------------




Except as provided in Section 15.11, all actions taken and all determinations
made by the Administrator in good faith shall be final and binding upon all Part
B Participants, the Company and any person interested in Part B of the Plan.
Section 15.4 Delegation by Administrator
(a)    The Administrator may, but need not, appoint a delegate (the “Delegate”)
which may be a single individual or a Committee consisting of two or more
members, to hold office during the pleasure of the Administrator. The Delegate
shall have such powers and duties as are delegated to it by the Administrator.
The Delegate and/or Committee members shall not receive payment for their
services as such.
(b)    Appointment of the Delegate and/or Committee members shall be effective
upon filing of written acceptance of appointment with the Administrator.
(c)    The Delegate and/or Committee member may resign at any time by delivering
written notice to the Administrator.
(d)    Vacancies in the Delegate and/or Committee shall be filled by the
Administrator.
(e)    If there is a Committee, the Committee shall act by a majority of its
members in office; provided, however, that the Committee may appoint one of its
members or a delegate to act on behalf of the Committee on matters arising in
the ordinary course of administration of Part B of the Plan or on specific
matters.
Section 15.5 Indemnification by the Company; Liability Insurance
The Company shall pay or reimburse any of the Company's officers, directors,
Committee members or Employees who are fiduciaries with respect to Part B of the
Plan for all expenses incurred by such persons in, and shall indemnify and hold
them harmless from, all claims, liability and costs (including reasonable
attorneys' fees) arising out of the good faith performance of their duties under
Part B of the Plan. The Company may obtain and provide for any such person, at
the Company's expense, liability insurance against liabilities imposed on such
person by law.
Section 15.6 Recordkeeping
(a)    The Administrator shall maintain suitable records of each Part B
Participant's Part B Account which, among other things, shall show separately
deferrals and the earnings credited thereon, as well as distributions and
withdrawals therefrom and records of its deliberations and decisions.
(b)    The Administrator shall appoint a secretary, and at its discretion, an
assistant secretary, to keep the record of proceedings, to transmit its
decisions, instructions, consents or directions to any interested party, to
execute and file, on behalf of the Administrator,

43

--------------------------------------------------------------------------------




such documents, reports or other matters as may be necessary or appropriate
under ERISA and to perform ministerial acts.
(c)    The Administrator shall not be required to maintain any records or
accounts which duplicate any records or accounts maintained by the Company.
Section 15.7 Statement to Part B Participants
By March 15 of each year, the Administrator shall furnish to each Part B
Participant a statement setting forth the value of the Part B Participant's Part
B Account as of the preceding December 31 and such other information as the
Administrator shall deem advisable to furnish.
Section 15.8 Inspection of Records
Copies of the Plan and records of a Part B Participant's Part B Account shall be
open to inspection by the Part B Participant or the Part B Participant's duly
authorized representatives at the office of the Administrator at any reasonable
business hour.
Section 15.9 Identification of Fiduciaries
The Administrator shall be the named fiduciary of Part B of the Plan and, as
permitted or required by law, shall have exclusive authority and discretion to
operate and administer Part B of the Plan.
Section 15.10 Procedure for Allocation of Fiduciary Responsibilities
(a)    Fiduciary responsibilities under Part B of the Plan are allocated as
follows:
(i)    The sole duties, responsibilities and powers allocated to the Board, any
Committee and any fiduciary shall be those expressly provided in the relevant
Sections of Part B of the Plan.
(ii)    All fiduciary duties, responsibilities, and powers not allocated to the
Board, any Committee or any fiduciary, are hereby allocated to the
Administrator, subject to delegation.
(b)    Fiduciary duties, responsibilities and powers under Part B of the Plan
may be reallocated among fiduciaries by amending the Plan in the manner
prescribed in Section 16.6, followed by the fiduciaries' acceptance of, or
operation under, such amended Plan.
Section 15.11 Claims Procedure
(a)    Any Part B Participant or Beneficiary has the right to make a written
claim for benefits under Part B of the Plan. If such a written claim is made,
and the Administrator wholly or partially denies the claim, the Administrator
shall provide the claimant with written notice of such denial, setting forth, in
a manner calculated to be understood by the claimant:

44

--------------------------------------------------------------------------------




(j)the specific reason or reasons for such denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(v)an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.
(b)    The written notice of any claim denial pursuant to Section 15.11(a) shall
be given not later than thirty (30) days after receipt of the claim by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim, in which event:
(i)    written notice of the extension shall be given by the Administrator to
the claimant prior to thirty(30) days after receipt of the claim;
(ii)    the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day period for giving notice of a claim denial; and
(iii)    the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Administrator
expects to render the benefit determination.
(c)    The decision of the Administrator shall be final unless the claimant,
within sixty (60) days after receipt of notice of the claims denial from the
Administrator, submits a written request to the Board, or its delegate, for an
appeal of the denial. During that sixty (60) day period, the claimant shall be
provided, upon request and free of charge, reasonable access to , and copies of,
all documents, records and other information relevant to the claim for benefits.
The claimant shall be provided the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits as
part of the claimant’s appeal. The claimant may act in these matters
individually, or through his or her authorized representative.
(d)    After receiving the written appeal, if the Board, or its delegate, shall
issue a written decision notifying the claimant of its decision on review, not
later than thirty (30) days after receipt of the written appeal, unless the
Board or its delegate determines that special circumstances require an extension
of time for reviewing the appeal, in which event:
(i)    written notice of the extension shall be given by the Board or its
delegate prior to thirty (30) days after receipt of the written appeal;

45

--------------------------------------------------------------------------------




(ii)    the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day review period;
(iii)    the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Board or its
delegate expects to render the appeal decision.
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.
(e)    In conducting the review on appeal, the Board or its delegate shall take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. If
the Board or its delegate upholds the denial, the written notice of decision
from the Board or its delegate shall set forth, in a manner calculated to be
understood by the claimant:
(ii)the specific reason or reasons for the denial
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a statement that the claimant is entitled to be receive, upon request
and free of charge, reasonable access to , and copies of, all documents, records
and other information relevant to the claim for benefits.
(v)A statement of the claimant’s right to bring a civil action under ERISA
502(a).
(f)    If the Plan or any of its representatives fail to follow any of the above
claims procedures, the claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.
Section 15.12 Conflicting Claims
If the Administrator is confronted with conflicting claims concerning a Part B
Participant's Part B Account, the Administrator may interplead the claimants in
an action

46

--------------------------------------------------------------------------------




at law, or in an arbitration conducted in accordance with the rules of the
American Arbitration Association, as the Administrator shall elect in its sole
discretion, and in either case, the attorneys' fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid from
the Part B Participant's Part B Account.
Section 15.13 Service of Process
The Secretary of Computer Sciences Corporation is hereby designated as agent of
the Plan for the service of legal process.


ARTICLE XVI
MISCELLANEOUS PROVISIONS
Section 16.1 Termination of Part B of the Plan
(a)    While Part B of the Plan is intended as a permanent program, the Board
shall have the right at any time to declare Part B of the Plan terminated
completely as to the Company or as to any group, division or other operational
unit thereof or as to any affiliate thereof.
(b)    Discharge or layoff of any Employees without such a declaration shall not
result in a termination of Part B of the Plan.
(c)    Subject to Section 16.1(d), in the event of any termination, the Board,
in its sole and absolute discretion may elect to:
(i)    maintain Part B Participants' Part B Accounts, payment of which shall be
made in accordance with Articles XIII and XIV; or
(ii)    to the extent permissible under Section 409A without the imposition of
the Section 409A Taxes, liquidate all of Part B of the Plan and distribute each
Part B Participant's Part B Account in a lump sum or in installments; provided
that all such distributions (i) commence no earlier than the date that is twelve
(12) months following the date of such termination (or such earlier date
permitted under Section 409A without the imposition of the Section 409A Taxes)
and (ii) are completed by the date that is twenty-four (24) months following the
date of such termination (or such later date permitted under Section 409A
without the imposition of the Section 409A Taxes).
(d)    Notwithstanding anything herein to the contrary, to the extent permitted
under Section 409A without the imposition of the Section 409A Taxes, the Board
(including the board of directors of any successor to the Company) shall have
the right at any time within the period beginning thirty (30) days prior to a
Change in Control and ending twelve (12)

47

--------------------------------------------------------------------------------




months following a Change in Control, to completely terminate Part B of this
Plan. In the event of a Plan termination pursuant to this Section 16.1(d), the
Administrator shall liquidate all of Part B of this Plan and distribute each
Part B Participant's Part B Account in a lump sum or in installments; provided
that all such distributions are completed by the date that is thirty (30) days
following the date of such termination.
Section 16.2 Limitation on Rights of Part B Participants
The Plan is strictly a voluntary undertaking on the part of the Company and
shall not constitute a contract between the Company and any Employee or any
Nonemployee Director, or consideration for, or an inducement or condition of,
the employment of an Employee or service of a Nonemployee Director. Nothing
contained in Part B of the Plan shall give any Employee or Nonemployee Director
the right to be retained in the service of a Company or to interfere with or
restrict the right of the Company, which is hereby expressly reserved, to
discharge or retire any Employee or Nonemployee Director, except as otherwise
provided by a written employment agreement between the Company and the Employee
or Nonemployee Director, at any time without notice and with or without cause.
Inclusion under Part B of the Plan will not give any Employee or Nonemployee
Director any right or claim to any benefit hereunder except to the extent such
right has specifically become fixed under the terms of Part B of the Plan. The
doctrine of substantial performance shall have no application to Employees,
Nonemployee Directors, Part B Participants or any other persons entitled to
payments under Part B of the Plan.
Section 16.3 Consolidation or Merger; Adoption of Plan by Other Companies
(a)    In the event of the consolidation or merger of the Company with or into
any other entity, or the sale by the Company of substantially all of its assets,
the resulting successor may continue Part B of the Plan by adopting it in a
resolution of its Board of Directors. If within 90 days from the effective date
of such consolidation, merger or sale of assets, such successor corporation does
not adopt Part B of the Plan, Part B of the Plan shall be terminated in
accordance with Section 16.1.
(b)    There shall be no merger or consolidation with, or transfer of the
liabilities of Part B of the Plan to, any other plan unless each Part B
Participant in Part B of the Plan would have, if the combined or successor plans
were terminated immediately after the merger, consolidation, or transfer, an
account which is equal to or greater than his or her corresponding Part B
Account under Part B of the Plan had Part B of the Plan been terminated
immediately before the merger, consolidation or transfer.
Section 16.4 Errors and Misstatements
In the event of any misstatement or omission of fact by a Part B Participant to
the Administrator or any clerical error resulting in payment of benefits in an
incorrect amount, the Administrator shall promptly cause the amount of future
payments to be corrected upon discovery of the facts and shall cause the Company
to pay the Part B Participant or any other person entitled to payment under Part
B of the Plan any underpayment in cash in a

48

--------------------------------------------------------------------------------




lump sum, or to recoup any overpayment from future payments to the Part B
Participant or any other person entitled to payment under Part B of the Plan in
such amounts as the Administrator shall direct, or to proceed against the Part B
Participant or any other person entitled to payment under Part B of the Plan for
recovery of any such overpayment.
Section 16.5 Payment on Behalf of Minor, Etc.
In the event any amount becomes payable under Part B of the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator in its sole judgment, to have assumed the care of such minor
or other person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Company, the Board, the
Administrator, the Committee and their officers, directors and employees.
Section 16.6 Amendment of Plan
The Plan may be wholly or partially amended by the Board from time to time, in
its sole and absolute discretion, including prospective amendments which apply
to amounts held in a Part B Participant's Part B Account as of the effective
date of such amendment and including retroactive amendments necessary to conform
to the provisions and requirements of ERISA or the Code; provided, however, that
no amendment shall decrease the amount of any Part B Participant's Part B
Account as of the effective date of such amendment. Notwithstanding the
foregoing, Section 16.7 shall not be amended in any respect on or after a Change
in Control and no amendment to this Plan shall reduce, limit or eliminate any
rights of a Part B Participant to distributions pursuant to Article XIV for
deferrals for which elections under Article XI occurred prior to the effective
date of the amendment, without the Part B Participant’s prior written consent,
except for amendments necessary to conform to the provisions and requirements of
ERISA or the Code.
Section 16.7 Funding
(a)    Subject to Section 16.7(b), all benefits payable under Part B of the Plan
will be paid from the general assets of the Company and no Part B Participant or
beneficiary shall have any claim against any specific assets of the Company.
(b)    Not later than the occurrence of a Change in Control, the Company shall
cause to be transferred to a grantor trust described in Section 671 of the Code,
assets equal in value to all accrued obligations under Part B of the Plan as of
one day following a Change in Control, in respect of both active employees of
the Company and retirees as of that date. Such trust by its terms shall, among
other things, be irrevocable. The value of liabilities and assets transferred to
the trust shall be determined by one or more nationally recognized firms
qualified to provide actuarial services as described in Section 4 of the
Computer Sciences Corporation Severance Plan for Senior Management and Key
Employees. The establishment and funding of such trust shall not affect the
obligation of the Company to provide benefits payments under the terms of Part B
of the Plan to the

49

--------------------------------------------------------------------------------




extent such benefits are not paid from the trust. Notwithstanding anything
herein or in any trust agreement to the contrary, in no event shall (i) assets
of the Company or any affiliate be set aside or reserved (directly or
indirectly) in a trust or transferred to such a trust for purposes of paying
deferred amounts and earnings thereon for an “applicable covered employee” (as
defined in Section 409A(b)(3)(D)(i) of the Code) under Part B of the Plan during
any “restricted period” (as defined in Section 409A(b)(3)(B) of the Code), or
(ii) any assets of the Company, any affiliate or any trust described in this
paragraph become restricted to the provision of benefits under Part B of the
Plan in connection with a “restricted period” (as defined in Section
409A(b)(3)(B) of the Code); in each case, unless otherwise permitted under
Section 409A(b)(3) of the Code without the imposition of any Section 409A Taxes.
Section 16.8 Governing Law
The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of California, except to the extent such laws may be
preempted by ERISA.
Section 16.9 Pronouns and Plurality
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
Section 16.10 Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of Part B of the Plan.
Section 16.11 References
Unless the context clearly indicates to the contrary, a reference to a statute,
regulation or document shall be construed as referring to any subsequently
enacted, adopted or executed statute, regulation or document.



50

--------------------------------------------------------------------------------




PART C
Part C of the Plan is applicable and effective with respect to Post-2012
Deferrals.


ARTICLE XVII
DEFINITIONS
Section 17.1 General
Defined terms in the preamble to the Plan and in Article IX (Part B) of the Plan
shall apply for purposes of this Part C whenever such defined terms appear in
this Part C, except that all references to “Part B” in such defined terms
appearing in Part B shall be understood to mean Part C when any such term is
used in this Part C of the Plan. In addition, whenever the following defined
terms are used in Part C of the Plan, they shall have the meaning specified
unless the context clearly indicates to the contrary. The Administrative
Provisions (Article XV) and Miscellaneous Provisions (Article XVI) of Part B
shall apply to Part C after substituting the term “Part C” for any references in
such Articles to “Part B” and after making appropriate adjustments to any
section references.
Section 17.2 Compensation
“Compensation” shall mean the Participant’s Qualified Annual Bonus, Qualified
Director Compensation, Qualified Quarterly Bonus, and Qualified Salary. For
purposes of Part C of this Plan only, Compensation shall be calculated before
reduction for any amounts deferred by the Participant pursuant to the Company's
tax qualified plans which may be maintained under Section 401(k) or Section 125
of the Code, or pursuant to this Plan or any other non-qualified plan which
permits the voluntary deferral of compensation.
Section 17.3 Deferral Period
“Deferral Period” shall mean the period of time during which a Participant is
deemed to have earned Compensation which has been deferred under Part C. For
purposes of this Part C, the Deferral Period for Qualified Salary and Qualified
Nonemployee Compensation will be the calendar year; the Deferral Period for
Qualified Annual Bonus will be either the calendar year or the fiscal year of
the Company depending on the nature and terms of the particular plan under which
the amounts are to be earned and paid; and the Deferral Period for Qualified
Quarterly Bonus will be either the calendar year or the fiscal year of the
Company depending on the nature and terms of the particular plan under which the
amounts are to be earned and paid.
Section 17.4 Earnings
“Earnings” shall mean the hypothetical amount credited to or charged against a
Participant’s Part C Account(s) on each valuation date, which shall be based on
a rate equal to the aggregate rate of return on the notional investment options
offered under the

51

--------------------------------------------------------------------------------




Plan and set forth in Appendix A hereof as selected by the Part C Participant.
Such rate of return shall be calculated by the Administrator based on the
individual actual rates of return of each underlying fund corresponding to the
notional investment option. Earnings shall be credited or charged against a
Participant’s Part C Account(s) during periods in which such Participant has an
outstanding balance in such Account(s). The Administrator shall have the
responsibility to calculate the rate of return for a notional investment option
for any given period based on the actual return of the corresponding investment
fund, and such calculation shall be conclusive and binding on all interested
parties. The Administrator shall solicit the initial notional investment
election of Part C Participants with respect to one or more notional investment
options in which the Part C Participant wishes to notionally invest their Part C
Account(s). Part C Participants may be permitted to elect to change their
initial notional investment election in accordance with rules established by the
Administrator. The Administrator shall establish reasonable investment
procedures with respect to the notional investment options offered by the Plan
and Part C and Participants shall be required to comply with such procedures.
Such procedures shall include adequate disclosure of the Plan rules regarding
the provision of investment directions to the Administrator with respect to the
Participant’s notional investment election and the transfer of Account balances
from one notional investment option to another. The Administrator shall
designate one of the notional investment options as the default investment
option in the event a Part C Participant fails to make an affirmative, timely
and effective investment election.
Section 17.5 Eligible Key Executive
“Eligible Key Executive” shall mean, with respect to any period beginning after
December 31, 2012, any Key Executive who is an active U.S. Employee with the
title of “Director” (i.e., “People Manager” career track), “Senior Principal”
(i.e., “Individual Contributor” career track), or higher with an annual base
salary of at least $150,000. In addition, the term “Eligible Key Executive”
shall include any active U.S. Employee who previously participated in the Plan
and had a Part A Account or Part B Account with an account balance greater than
$0 on October 31, 2012.
Section 17.6 Part C Account
““Part C Account” of a Part C Participant shall mean a deferred compensation
account established for his or her benefit under Article XX hereof. Unless
clearly indicated otherwise, any reference to “Account” or “Accounts” in this
Part C shall refer to a Part C Account only. The Accounts available for each
Participant shall be identified as:
a)Retirement Account(s) – each Participant may maintain up to two (2) Retirement
Accounts based on selecting different forms of payment as selected under Article
XXI, below; and,


b)In-Service Account(s) – each Participant may maintain up to three (3)
In-Service Accounts based on selecting different times and/or forms of payment
as selected under Article XXI, below.

52

--------------------------------------------------------------------------------




Section 17.7 Part C Deferred Compensation
“Part C Deferred Compensation” of a Part C Participant shall mean the amounts
deferred by such Part C Participant under Article XIX of the Plan. Unless
clearly indicated otherwise, any reference to “Deferred Compensation” or
“deferral of Compensation” in this Part C shall refer to a Part C Deferred
Compensation only.
Section 17.8 Part C Distribution Election
“Part C Distribution Election” shall mean the election(s) made by a Part C
Participant as to the timing and/or form of the distributions of any Part C
Account. Unless clearly indicated otherwise, any reference to “Distribution
Election” in this Part C shall refer to a Part C Distribution Election only.
Section 17.9 Part C Election Form
“Part C Election Form” shall mean the form of election provided by the
Administrator to each Eligible Key Executive and Nonemployee Director pursuant
to Section 19.1. Unless clearly indicated otherwise, any reference to “Election
Form” in this Part C shall refer to a Part C Election Form only.
Section 17.10 Part C Participant
“Part C Participant” shall mean each Eligible Key Executive and Nonemployee
Director who elects to participate in Part C of the Plan as provided in Article
XVIII and who defers a portion of their Compensation under Part C of the Plan.
Each of such persons shall continue to be a “Part C Participant” until they have
received all benefits due under Part C of the Plan. Unless clearly indicated
otherwise, any reference to “Participant” in this Part C shall refer to a Part C
Participant only.


ARTICLE XVIII
ELIGIBILITY
Section 18.1 Requirements for Participation
Any Eligible Key Executive and any Nonemployee Director shall be eligible to be
a Part C Participant in the Plan.
Section 18.2 Deferral Election Procedure
For each Deferral Period, the Administrator shall provide each Eligible Key
Executive and Nonemployee Director with a Part C Election Form on which such
person may elect to defer his or her Compensation, but only to the extent such
deferrals would qualify as Section 409A Deferrals. Each such person who elects
to defer Compensation under Article XIX shall complete and sign the Part C
Election Form and return it to the Administrator.

53

--------------------------------------------------------------------------------




Section 18.3 Content of Part C Election Form
Each Part C Participant who elects to defer Compensation under Part C of the
Plan shall set forth on the Part C Election Form specified by the Administrator:
(a)    the amount of each element of Compensation to be deferred in the
applicable Deferral Period and the identification of the Part C Account to which
it is to be allocated shall be reflected in the Part C Election Form,
(b)    with respect to each Retirement Account that is being initially
established in connection with the election to defer Compensation, the form in
which payments of the Part C Participant’s Part C Deferred Compensation will be
made from such newly established Retirement Account shall be reflected in the
Part C Election Form,
(c)    with respect to each In-Service Account that is being initially
established in connection with the election to defer Compensation, the time in
which the Part C Participant’s Part C Deferred Compensation will be payable and
the form in which payments will be made from such newly established In-Service
Account shall be reflected in the Part C Election Form, and
(d)    such other information, acknowledgements or agreements as may be required
by the Administrator.




ARTICLE XIX
PARTICIPANTS' DEFERRALS
Section 19.1 Deferral of Compensation
(a)    At such time and in such form as determined by the Administrator, a
Participant may elect to defer into his or her Part C Account Compensation,
subject to paragraph (d) of this Section 19.1, which would otherwise be payable
to him or her for any Deferral Period in which he or she has not incurred a
Separation from Service but only to the extent such deferrals would qualify as
Section 409A Deferrals. In no event shall the Part C Election be submitted later
than the date on which the election is required to become irrevocable as set
forth in this Part C or as otherwise required by Section 409A of the Code and
applicable guidance. If no other date is specified by the Administrator, the
Part C Election shall be submitted no later than December 31 prior to the
commencement of the Deferral Period, except (i) with respect to
Performance-Based Compensation, in which case such election shall be made not
later than 6 months before the end of the applicable performance period (so long
as such election is made before the Performance-Based Compensation becomes both
substantially certain to be paid and readily ascertainable), and (ii) with
respect to a person who first becomes an Employee, which person may make such
election within 30 days after first becoming an Employee and which election
shall apply only to amounts paid for services to be performed after the date of
such election,

54

--------------------------------------------------------------------------------




subject to Treas. Reg. §1.409A -1(c)(2)(i)(A) or (B). In addition, if the
Administrator, in its sole discretion, permits an Eligible Key Employee or
Nonemployee Director to first become eligible to participate in this Part C at
any time other than January 1, and such individual is not a Participant in
another plan sponsored by the Company which is considered to be of a similar
type as defined in Treas. Reg. §1.409A -1(c)(2)(i)(A) or (B), or as otherwise
provided by the Code, a Part C Election to defer Compensation may be submitted
to the Administrator within thirty (30) days after the individual becomes
eligible to participate. Such Part C Election will be effective only with regard
to Compensation earned and payable with respect to services performed following
submission of the Part C Election to the Administrator.
(b)    Any such election made by a Part C Participant to defer Compensation
shall be irrevocable and shall not be amendable by the Part C Participant,
except in the event of a Hardship. A Part C Participant’s deferral election for
the Deferral Period in which the Hardship occurs shall be terminated with
respect to all Compensation which has not yet been deferred. Any deferral
election shall specify the Account or Accounts to which such deferred
Compensation shall be credited. Amounts deferred shall be specified as a whole
percentage, an exact stated dollar amount (with respect to Qualified Annual
Bonus and Qualified Quarterly Bonus only) or based on such other method as may
be specified by the Administrator.
(c)    A Part C Election shall be made with respect to each payment and/or type
of Compensation that is to be deferred by the Part C Participant, and shall
designate the portion of each deferral that shall be allocated among the various
Retirement or In-Service Accounts. In addition, no amounts shall be deferred
into an In-Service Account during a period when amounts are scheduled to be paid
from such Account and until such time as that entire Account has been completely
distributed. Notwithstanding anything to the contrary, for purposes of Part C of
this Plan only, Qualified Salary attributable to the final pay period of any
calendar year shall be deemed to be earned in the subsequent calendar year,
provided the amounts are in fact paid (or payable) in the subsequent calendar
year under the Company’s normal compensation practices.
(d)    Maximum Deferrals. Notwithstanding anything to the contrary in this Part
C, the maximum amount of Qualified Salary that may be deferred for a Deferral
Period shall be eighty percent (80%) and the maximum amount of Qualified Annual
Bonus, Qualified Quarterly Bonus, or Qualified Director Compensation that may be
deferred for a Deferral Period shall be one hundred percent (100%).
Section 19.2 Defaults in Event of Incomplete or Inaccurate Deferral
Documentation
In the event that a Participant submits a Part C Election Form or Part C
Distribution Election to the Administrator that contains information necessary
to the efficient operation of this Plan which, in the sole discretion of the
Administrator, is deemed to be missing, incomplete or inaccurate, the
Administrator shall be authorized to treat such form as if the following
elections had been made by the Participant, and such information shall be

55

--------------------------------------------------------------------------------




communicated to the Participant and shall be considered to be irrevocable no
later than the last day permitted under Section 409A of the Code:
(a)If no Account is listed – treat as if the Retirement Account designated as
“Retirement Account #1” was elected (or if no Retirement Account has been
established at that time, then a new Retirement Account will be established
utilizing the default provisions in this Section 19.4);


(b)If Accounts listed equal less than 100% – treat as if the balance was
deferred into the Retirement Account designated as “Retirement Account #1” (or
if no Retirement Account has been established at that time, then a new
Retirement Account will be established utilizing the default provisions in this
Section 19.2);


(c)If Accounts listed equal more than 100% – proportionately reduce each Account
to equal 100%;


(d)If In-Service Account is listed, but no deferrals can be made into that
Account due to the fact that benefits are scheduled to be paid or are being paid
from that In-Service Account, then the amounts elected to be deferred shall be
credited to another In-Service Account, if such other In-Service Account is
available for deferral, and if not, then to the Retirement Account with the
shortest payout during such period of payment, after which time the balance of
the amounts elected to be deferred shall be credited to a subsequent In-Service
Account with a distribution date as elected or as provided in sub-section (f),
below;


(e)If no Distribution Election is chosen – treat as if the lump sum was the form
of payment elected for the In-Service Account and treat as if three (3) year
installments was elected for the Retirement Account; and,


(f)If no time of payment is chosen for In-Service Account – treat as if the
earliest possible date available under the provisions of Section 22.2, below was
elected.




ARTICLE XX
DEFERRED COMPENSATION ACCOUNTS
Section 20.1 Part C Deferred Compensation Accounts
The Administrator shall establish and maintain for each Part C Participant a
Part C Account to which shall be credited the amounts allocated thereto under
this Article XX and from which shall be debited the Part C Participant's
distributions and withdrawals under Article XXI.
Section 20.2 Crediting of Part C Deferred Compensation

56

--------------------------------------------------------------------------------




Each Part C Participant’s Part C Account shall be credited with an amount which
is equal to the amount of the Part C Participant’s Compensation which such Part
C Participant has elected to defer under Article XIX at the time such
Compensation would otherwise have been paid to the Part C Participant.
Account(s) shall be deemed to exist from the time amounts are first credited to
such Account(s) until such time that the entire Account Balance has been
distributed in accordance with this Plan. Any withholding of taxes or other
amounts with respect to deferred Compensation or other amounts credited under
this Plan that is required by local, state or federal law determined in the sole
discretion of the Administrator shall be withheld from the Participant's
corresponding non-deferred portion of the Compensation to the maximum extent
possible, and any remaining amount shall reduce the amount credited to the
Participant's Account in a manner specified by the Administrator.
Notwithstanding anything to the contrary, for purposes of this Part C of the
Plan only, Qualified Salary attributable to the final pay period of any calendar
year shall be deemed to be earned in the subsequent calendar year, provided the
amounts are in fact paid (or payable) in the subsequent calendar year under the
Company’s normal compensation practices.
Section 20.3 Crediting of Earnings
(a)    Any Part C Account that has a balance on or after January 1, 2013 shall
be credited or charged for Earnings on such Account balance as of such valuation
dates as the Administrator shall determine.
Section 20.4 Applicability of Part C Account Values
The value of each Part C Participant's Part C Account as determined as of a
given date under this Article, plus any amounts subsequently allocated thereto
under this Article and less any amounts distributed or withdrawn under Article
XXI, shall remain the value thereof for all purposes of Part C of the Plan until
the Part C Account is revalued hereunder.
Section 20.5 Vesting of Part C Account Values
A Participant shall be one hundred percent (100%) vested at all times in the
amount of Compensation elected to be deferred under this Part C, including any
Earnings thereon.
Section 20.6 Assignments, Etc. Prohibited
No part of any Part C Participant's Part C Account shall be liable for the
debts, contracts or engagements of the Part C Participant, or the Part C
Participant's beneficiaries or successors in interest, or be taken in execution
by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any rights to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever, except to designate a beneficiary as provided in Article XXII
or to comply with a Domestic Relations Order as provided in Section 21.7.



57

--------------------------------------------------------------------------------




ARTICLE XXI
DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
Section 21.1 Retirement Accounts
A Participant’s Retirement Account shall be distributed to the Participant upon
the Separation from Service with the Company.
a)Timing of Payment. Subject to Section 21.7, benefits payable from the
Retirement Account shall commence on or about a date that is thirty (30) days
following the Participant’s Separation from Service.


b)Form of Payment. The form of benefit payment shall be that form selected by
the Participant in the first Part C Distribution Election which designated a
portion of the Compensation deferred be allocated to the Retirement Account, as
permitted pursuant to Section 21.8 below, except that if a Participant who is a
Key Executive Separates from Service prior to Retirement, the Retirement Account
shall be paid in the form of a lump sum payment. If the form of payment selected
provides for subsequent payments, subsequent payments shall be made on or about
the anniversary of the initial payment.


c)Change of Form of Payment. The Part C Participant may subsequently amend the
form of payment from the Retirement Account, by filing such amendment with the
Committee no later than twelve (12) months prior to the then current date of
payment. The Participant may file this amendment, provided that each amendment
must provide for a payment as otherwise permitted under this paragraph at a date
that is no earlier than five (5) years after the date of payment in force
immediately prior to the filing of such request, and the amendment may not take
effect for twelve (12) months after the request is made. For purposes of this
Article, a payment of amounts under this Part C of the Plan, including the
payment of annual installments over a number of years, shall be treated as a
single payment, as provided in Treas. Reg. §1-409A-2(b)(2)(iii).


Section 21.2 In-Service Account


A Participant's In-Service Account shall generally be distributed to the
Participant upon the date specified by the Participant.
a)Timing of Payment. Benefits payable from the In-Service Account shall commence
on or about August 1st of the year specified in the first Part C Distribution
Election which designated a portion of the Compensation deferred be allocated to
the In-Service Account. In no event shall the date selected be earlier than the
first day of the fourth calendar year following the initial filing of the Part C
Participant’s Part C Election with respect to that In-Service Account. In the
event

58

--------------------------------------------------------------------------------




that the Participant Separates from Service prior to the date so specified, the
deferred Compensation under this section shall commence to be paid on or about a
date that is thirty (30) days following the Participant’s Separation from
Service, subject to Section 21.7.


b)Form of Payment. The form of benefit payment from the In-Service Account shall
be that form selected by the Participant pursuant to Section 21.8, below, except
that if the Participant Separates from Service prior to the date so specified,
then the In-Service Account shall be paid in the form of a lump sum payment. If
the form of payment selected provides for subsequent payments, subsequent
payments shall be made on or about the anniversary of the initial payment.


c) Change of Time and/or Form of Payment. The Participant may subsequently amend
the form of payment or the intended date of payment to a date later than that
date of payment in force immediately prior to the filing of such request, by
filing such amendment with the Committee no later than twelve (12) months prior
to the then current date of payment. The Participant may file this amendment,
provided that each amendment must provide for a payment as otherwise permitted
under this paragraph at a date no earlier than five (5) years after the date of
payment in force immediately prior to the filing of such request, and the
amendment may not take effect for twelve (12) months after the request is made.
For purposes of this Article, a payment of amounts under this Plan, including
the payment of annual installments over a number of years, shall be treated as a
single payment, as provided in Treas. Reg. §1-409A-2(b)(2)(iii).


Section 21.3 Death Benefits
Upon the death of a Part C Participant, the Company shall pay to the Part C
Participant's Beneficiary an amount equal to the unpaid Account balance in each
of the Participant’s Plan C Account in the form of a lump sum payment as soon as
administratively possible following death, but in no event later than ninety
(90) days following death.
Section 21.4 Change in Control
A Participant who is a Key Executive may elect to receive a distribution of all
Part C Account balances upon a Change in Control, provided that such election is
made at the time that the Participant submits his or her initial Part C
Election. If such election is made at that appropriate time, the election shall
apply to all Part C Account balances, regardless of when created. The payment
under this Section 21.4 shall be in the form of a lump sum payment and shall be
made as soon as practical following a Change in Control, but in no event later
than ninety (90) days following such Change in Control.





59

--------------------------------------------------------------------------------




Section 21.5 Hardship Distributions
(a)    By delivering a written election to such effect to the Administrator, at
any time a Part C Participant may elect to take a distribution from the
Participant's Part C Account on account of the Participant's Hardship, but only
to the extent that the Hardship is not otherwise relievable:
(i)    through reimbursement or compensation by insurance or otherwise,
(ii)    by liquidation of the Participant’s assets (to the extent that such
liquidation does not itself cause a Hardship), or
(iii)    cessation of deferrals under the Plan.
(b)    The amount of the hardship withdrawal pursuant to this Section 21.5 shall
not exceed the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any Federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution).
Section 21.6 Disability Distributions
Upon a finding that a Participant has suffered a Disability, the Administrator
shall make a distribution of all of the Participant’s Part C Accounts. The
amount of such distribution shall be made in the form of a lump sum and shall
commence shall be made as soon as practical after the determination of such
Disability, but in no event later than ninety (90) days following such
determination.
Section 21.7 Required Delay in Payments to Certain Part C Participants
Notwithstanding anything herein to the contrary: no distributions to a Specified
Employee under Part C of the Plan that are to be made as a result of the
Specified Employee’s Separation from Service for any reason other than death or
Disability shall be made or commence prior to the date that is the earlier of
six months after the date of Separation from Service or the date of the
Specified Employee’s death, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
(the “Section 409A Taxes”). Any payment subject to a delay under this Section
21.7 will be calculated as otherwise provided under this Article XXI as if the
Participant’s Separation from Service occurred on the date that is the earlier
of six months after the date of Separation from Service or the date of the
Specified Employee’s death. Subsequent payments, if so elected, will be made on
or about the anniversary of the Participant’s Separation from Service.
Section 21.8 Form of Payment
Account(s) under Part C shall be paid in the form of benefit as provided below,
and specified by the Part C Participant in the Part C Distribution Election
applicable to the Part

60

--------------------------------------------------------------------------------




C Participant’s Account at the time of the initial deferral or credit to that
Account. The permitted forms of benefit payments are:
a)A lump sum amount which is equal to the Account balance; and


b)Annual installments for a period of up to fifteen (15) years (or in the event
of payment of the In-Service Account, a maximum of five (5) years) where the
annual payment shall be equal to the balance of the Account immediately prior to
the payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payment initially chosen
and is reduced by one (1) in each succeeding year.


Section 21.9 Small Account
If the unpaid balance of a Part C Account is less than $25,000 as of the time
payments are to commence from that Account, the remaining balance of that
Account shall be paid in a lump sum, notwithstanding any election by the
Participant to the contrary.
Section 21.10 Applicable Taxes
All distributions under Part C of the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.
Section 21.11 Payments to Pay Employment Taxes
The Administrator may make a distribution from a Part C Account as and to the
extent necessary, as determined by the Administrator, to pay (a) the Federal
Insurance Contributions Act (FICA) tax imposed on the Part C Participant in
respect of Section 409A Deferrals under Sections 3101, 3121(a) and 3121(v)(2) of
the Code, as applicable, and/or (b) any income tax withholding imposed on the
Participant in respect of Section 409A Deferrals under federal, state or local
tax law as a result of the payment of the FICA tax; provided, in each case, that
such distribution does not exceed the aggregate amount of the FICA tax and such
income tax withholding.
Section 21.12 Payments Upon Amounts Becoming Subject to Section 409A of the Code
The Administrator shall automatically make a distribution from a Part C Account
at any time the Administrator determines, upon the advice of counsel, that all
or a portion of Part C of this Plan fails to meet the requirements of Section
409A; provided that any distribution pursuant to this Section 21.12 does not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Section 409A.
Section 21.13 Payment of Withdrawals

61

--------------------------------------------------------------------------------




All withdrawals under Sections 21.5, 21.11 and 21.12 shall be paid within thirty
(30) days after either (i) a valid election to withdraw pursuant to Section 21.5
is delivered to the Administrator or (ii) the Administrator makes a
determination to permit the withdrawal under Sections 21.11 or 21.12. The
Administrator shall give prompt notice to the Part C Participant if an election
under Section 21.5 is invalid and is therefore rejected, identifying the
reason(s) for the invalidity. If the Administrator has not paid but has not
affirmatively rejected an election within the applicable thirty (30) day
deadline, then the election shall be deemed rejected, on the thirtieth (30th)
day, as applicable. If a withdrawal election is rejected, the Part C Participant
may bring a claim for benefits under Section 15.11 of the Plan.
Section 21.14 Effect of Withdrawals
If a Part C Participant receives a withdrawal under Sections 21.5, 21.11 or
21.12 after payments have commenced under this Article XXI, the remaining
payments shall be recalculated, by reamortizing the remaining payments over the
remaining term and applying the then-current rate used to credit Earnings under
Section 20.3.
Section 21.5 Payments to Guardian
If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Administrator
may direct payment to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person. The Administrator may
require proof of incompetency, minority, incapacity or guardianship as it may
deem appropriate prior to distribution. Such distribution shall completely
discharge the Administrator and the Company from all liability with respect to
such benefit.
Section 21.6 Effect of Payment
The full payment of the applicable benefit under this Article XXI shall
completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
the Participant’s Part C Account(s), and the Participant’s (and Participant’s
Beneficiary’s) rights under Part C of this Plan shall terminate.
Section 21.7 Payments in Connection with a Domestic Relations Order
Notwithstanding anything to the contrary, the Administrator may make
distributions to someone other than the Participant if such payment is necessary
to comply with a domestic relations order, as defined in Section 414(p)(1)(B) of
the Code, involving the Participant. Where the domestic relations order permits
discretion on the part of the non-Participant spouse and such discretion has not
been exercised, the Administrator shall distribute to the non-Participant spouse
the amounts subject to the order as soon as practical.



62

--------------------------------------------------------------------------------




ARTICLE XXII
BENEFICIARY DESIGNATION
Section 22.1 Beneficiary Designation
Each Participant shall have the right, at any time, to designate one (1) or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits shall be paid in the event of Participant's death prior to complete
distribution of the Participant's vested Account balance. Each Beneficiary
designation shall be in a written form prescribed by the Administrator and shall
be effective only when filed with the Administrator during the Participant's
lifetime.
Section 22.2 Changing Beneficiary
Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Administrator.
Section 22.3 No Beneficiary Designation
If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant's benefits, the Participant's Beneficiary shall be the person
in the first of the following classes in which there is a survivor:
a)A Participant’s surviving spouse;


b)The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; and


c)The Participant’s estate.


Section 22.4 Effect of Payment
Payment to the Beneficiary shall completely discharge the Company's obligations
under Part C of this Plan.










[SIGNATURE PAGE FOLLOWS]

63

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this amended and restated document to
be executed this 19th day of December, 2012.


COMPUTER SCIENCES CORPORATION



By:    /s/ Sunita Holzer
Sunita Holzer
Executive Vice President and
Chief Human Resources Officer



64

--------------------------------------------------------------------------------




APPENDIX A – NOTIONAL INVESTMENT OPTIONS
Effective for periods on or after January 1, 2013, the following notional
investment options shall be offered under the Plan with respect to Part A
Account balances and Part B Account balances credited as of December 31, 2012,
and with respect to Part C Account balances:
1.
State Street Money Market Fund,

2.
S & P 500 Index Fund (managed by Mellon Capital);

3.
Core Bond Fund (managed by BlackRock) and

4.
Target Date Retirement Funds (2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045,
and 2050 (managed by State Street).

These notional investment options are intended to qualify as predetermined
actual investments within the meaning of Treas. Reg. § 31.3121(v)(2)-1(d)(2),
and correspond to investment options offered under the Computer Sciences
Corporation Matched Asset Plan.
The State Street Money Market Fund is the notional default investment option
under the Plan. Thus, if a Participant fails to make a timely effective
investment election, the Participant’s balances for any Part A, Part B or Part C
Accounts shall be notionally invested in the State Street Money Market Fund.

65

--------------------------------------------------------------------------------






APPENDIX B – SUMMARY PLAN INFORMATION


Plan Sponsor:                Computer Sciences Corporation
3170 Fairview Park Drive
Falls Church, VA 22042
703-876-1000
Agent for Service of Legal Process:    Computer Sciences Corporation
3170 Fairview Park Drive
Falls Church, VA 22042
703-876-1000
Employer Identification Number:        95-2043126
Plan Year:                    January 1 to December 31


The Plan constitutes two separate plans, one for the benefit of Nonemployee
Directors (the “Nonemployee Director Plan”) and one for the benefit of Key
Executives (the “Key Executive Plan”). The Key Executive Plan is a nonqualified
deferred compensation plan which is unfunded and is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, as defined below. The Key Executive Plan is not subject
to the minimum funding requirements of ERISA and benefits under the Plan are not
guaranteed by the Pension Benefit Guaranty Corporation under Title IV of ERISA.
The Nonemployee Director Plan is not subject to ERISA.


Statement of Rights and Protections Under ERISA
Participants in the Key Executive Plan are entitled to certain rights and
protections under ERISA. ERISA provides that all Key Executive Plan Participants
shall be entitled to:
Receive Information About Your Plan and Benefits
1.
Examine, without charge, at the Administrator’s office and at other specified
locations, such as worksites and union halls, all documents governing the Key
Executive Plan.


66

--------------------------------------------------------------------------------




2.
Obtain, upon written request to the Administrator, copies of all documents
governing the operation of the Key Executive Plan. The Administrator may make a
reasonable charge for the copies.

3.
Obtain a statement telling you the value of your Key Executive Plan Account.
This statement must be requested in writing and is not required to be given more
than once every twelve (12) months. The Key Executive Plan must provide the
statement free of charge.

Enforce Your Rights
If your claim for a Key Executive Plan benefit is denied or ignored, in whole or
in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Key Executive Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order, you may
file suit in Federal court.
Notwithstanding the foregoing provisions of this Statement of ERISA Rights, you
must exhaust the Plan’s administrative claim and appeal procedures (described
above) prior to filing any lawsuit.
Assistance with Your Questions
If you have any questions about your Key Executive Plan, you should contact the
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.



67